
	

113 S1394 IS: Gros Ventre and Assiniboine Tribes of the Fort Belknap Indian Community Water Rights Settlement Act of 2013
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1394
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the settlement of the water rights claims
		  of the Fort Belknap Indian Community, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Gros Ventre and Assiniboine
			 Tribes of the Fort Belknap Indian Community Water Rights Settlement Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Approval of compact and judicial decree.
					Sec. 5. Tribal water rights.
					Sec. 6. Exchange, acquisition, and transfer of public land into
				trust.
					Sec. 7. Lake Elwell.
					Sec. 8. Milk River Project.
					Sec. 9. Settlement in satisfaction of claims.
					Sec. 10. Waivers and releases of claims.
					Sec. 11. Fort Belknap Indian Community Settlement
				Fund.
					Sec. 12. Miscellaneous provisions.
					Sec. 13. Antideficiency.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)to fulfill the
			 trust responsibility of the United States to Indian tribes and to promote
			 tribal sovereignty and economic self-sufficiency, it is the policy of the
			 United States to settle water rights claims of Indian tribes without lengthy
			 and costly litigation;
				(2)the Fort Belknap
			 Reservation was established in the State of Montana as a homeland for the Gros
			 Ventre and Assiniboine Tribes;
				(3)an adequate water
			 supply for the Fort Belknap Indian Community is important to a permanent,
			 sustainable, and sovereign homeland for the Gros Ventre and Assiniboine Tribes
			 and the members of those Indian tribes;
				(4)the sovereignty
			 of the Fort Belknap Indian Community and the economy of the Reservation depend
			 on the development of the water and other resources of the Reservation;
				(5)the planning,
			 design, and construction of the facilities needed to use Reservation water
			 supplies and other resources effectively are necessary for—
					(A)the development
			 of a viable Reservation economy; and
					(B)the
			 implementation of the water rights compact between the Fort Belknap Indian
			 Community and the State of Montana;
					(6)recognizing that
			 a final resolution of the adjudications of the Fort Belknap Indian Community
			 water rights pending in Federal and State courts will require many years and
			 great expense to all parties of the adjudications, prolong uncertainty
			 regarding the availability of water supplies, and seriously impair the
			 long-term economic planning and development of the parties, the Fort Belknap
			 Indian Community and the State entered into the Fort Belknap-Montana Water
			 Rights Compact on April 16, 2001;
				(7)the allocation of
			 water resources from Lake Elwell to the Fort Belknap Indian Community under
			 this Act is uniquely suited to the geographical, social, and economic
			 characteristics of the area and situation;
				(8)changes in the
			 administration of the Milk River Project are necessary to satisfy the water
			 rights of the Fort Belknap Indian Community;
				(9)the Fort Belknap
			 Indian Community has held sacred certain land within and adjacent to the
			 present boundaries of the Fort Belknap Reservation that is now held in State,
			 public, and fee ownership status;
				(10)the land
			 described in paragraph (9) is within the ancestral territory of the Fort
			 Belknap Indian Community and has historical, cultural, and spiritual
			 significance for the Fort Belknap Indian Community; and
				(11)the exchange,
			 acquisition, and transfer to trust status of the Federal and State land
			 described in paragraph (9) for the benefit of the Fort Belknap Indian Community
			 will—
					(A)enable the Fort
			 Belknap Indian Community to consolidate and restore the trust land ownership of
			 the Reservation; and
					(B)restore the
			 sacred, political, and legal bond the Fort Belknap Indian Community has
			 maintained to that land since time immemorial.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to achieve a
			 fair, equitable, and final settlement of all claims to water rights in the
			 State of Montana for—
					(A)the Fort Belknap
			 Indian Community, the members of the Fort Belknap Indian Community, and
			 allottees of the Fort Belknap Indian Community living on the Reservation;
			 and
					(B)the United States
			 for the benefit of the Fort Belknap Indian Community, the members of the Fort
			 Belknap Indian Community, and allottees of the Fort Belknap Indian
			 Community;
					(2)to authorize,
			 approve, and confirm the Fort Belknap Indian Community-Montana Water Rights
			 Compact entered into by the Fort Belknap Indian Community and the State of
			 Montana on April 16, 2001;
				(3)to authorize and
			 direct the Secretary—
					(A)to execute the
			 Fort Belknap Indian Community-Montana Water Rights Compact;
					(B)to make available
			 funding from the Reclamation Water Settlement Fund established by section 10501
			 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407); and
					(C)to take any other
			 action the Secretary determines to be necessary to implement the Compact in
			 accordance with this Act;
					(4)to authorize
			 certain economic development initiatives and projects on the
			 Reservation—
					(A)to implement the
			 Compact;
					(B)to maximize the
			 benefits of the water rights memorialized in the Compact; and
					(C)to ensure that
			 the cultural, economic, and social needs of the Fort Belknap Indian Community
			 are addressed in a manner that promotes self-sufficiency and
			 sovereignty;
					(5)to authorize
			 certain modifications to—
					(A)the purposes and
			 operation of the projects of the Bureau of Reclamation for Tiber Dam and Lake
			 Elwell on the Marias River in the State in order to provide the Fort Belknap
			 Indian Community with an allocation of water from Lake Elwell; and
					(B)the operations
			 and facilities of the Milk River Project in order to implement the
			 Compact;
					(6)to ensure the
			 availability of amounts necessary for the implementation of the Compact and
			 this Act; and
				(7)to authorize the
			 exchange, acquisition, and transfer of certain Federal and State land.
				3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means an individual Indian (or the successor of an
			 individual Indian) who owns or holds a trust allotment or interest in a trust
			 allotment on the Reservation under the Act of March 3, 1921 (41 Stat. 1355,
			 chapter 135), subject to the terms and conditions of that Act.
			(2)CommissionerThe
			 term Commissioner means the Commissioner of Reclamation.
			(3)CompactThe
			 term Compact means the water rights agreement between the Fort
			 Belknap Indian Community and the State contained in section 85–20–1001 of the
			 Montana Code Annotated (2011), including any exhibit, part, or amendment to the
			 Compact.
			(4)Enforceability
			 dateThe term enforceability date means the date on
			 which the Secretary publishes in the Federal Register the statement of findings
			 described in section 10(d).
			(5)FinalThe
			 term final, with respect to the approval of the decree described
			 in section 4(c), means the completion of—
				(A)a direct appeal
			 to the Montana Supreme Court of a decree by the Montana Water Court, including
			 the expiration of time for filing of a direct appeal; or
				(B)an appeal to the
			 appropriate court of the United States, including the expiration of time in
			 which a petition for certiorari may be filed in the Supreme Court, denial of
			 such a petition, or issuance of a final judgment of the Supreme Court,
			 whichever occurs last.
				(6)Fort belknap
			 indian community councilThe term Fort Belknap Indian
			 Community Council means the governing body of the Fort Belknap Indian
			 Community.
			(7)Fort belknap
			 indian communityThe term Fort Belknap Indian
			 Community means the Gros Ventre and Assiniboine Tribes and members and
			 allottees of those Tribes, including the respective successors, heirs, and
			 assigns of the members and allottees, of the Fort Belknap Reservation of
			 Montana.
			(8)Fresno
			 reservoirThe term Fresno Reservoir means the dam
			 and reservoir of the Milk River Project, located on the Milk River 14 miles
			 west of Havre, Montana, and authorized by the Act of June 16, 1933 (48 Stat.
			 195, chapter 90) (commonly known as the National Industrial
			 Recovery Act).
			(9)FundThe
			 term Fund means the Fort Belknap Indian Community Settlement Fund
			 established by section 11(a).
			(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(11)Joint
			 boardThe term Joint Board means the joint board of
			 control for the Milk River Project established in accordance with State
			 law.
			(12)Malta
			 irrigation districtThe term Malta Irrigation
			 District means the public corporation—
				(A)created on
			 December 28, 1923, pursuant to the laws of the State relating to irrigation
			 districts; and
				(B)headquartered in
			 Malta, Montana.
				(13)Milk river
			 coordinating committeeThe term Milk River Coordinating
			 Committee means the committee established by article IV.C of the
			 Compact.
			(14)Milk river
			 project
				(A)In
			 generalThe term Milk River Project means the Bureau
			 of Reclamation project conditionally approved by the Secretary on March 14,
			 1903, pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 commencing at Lake Sherburne Reservoir and providing water through a point
			 approximately 6 miles east of Nashua, Montana.
				(B)InclusionsThe
			 term Milk River Project includes the Milk River Project works
			 below the eastern crossing on the Milk River, including—
					(i)the
			 Fresno Dam; and
					(ii)the Dodson
			 pumping unit.
					(15)Missouri river
			 basinThe term Missouri River Basin means the
			 hydrologic basin of the Missouri River (including tributaries), except as
			 limited by the 1909 Boundary Waters Treaty between Canada and United
			 States.
			(16)Pick-sloan
			 missouri river basin programThe term Pick-Sloan Missouri
			 River Basin Program means the Pick-Sloan Missouri River Basin Program
			 (authorized by section 9 of the Act of December 22, 1944 (commonly known as the
			 Flood Control Act of 1944) (58 Stat. 891, chapter 665)).
			(17)Reservation
				(A)In
			 generalThe term Reservation means the area of the
			 Fort Belknap Reservation in the State, as defined in the Compact.
				(B)InclusionsThe
			 term Reservation includes all land and interest in land that is
			 held in trust by the United States for the benefit of the Gros Ventre and
			 Assiniboine Tribes, including the land within the boundary established by the
			 Treaty ratified by the Act of May 1, 1888 (25 Stat. 113, chapter 212), as
			 modified by the Grinnell Agreement of October 9, 1895 (ratified by the Act of
			 June 10, 1896) (29 Stat. 350, chapter 398), and amended by the Act of March 3,
			 1911 (36 Stat. 1080, chapter 218), and the Act of March 3, 1921 (41 Stat. 1355,
			 chapter 135).
				(18)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(19)StateThe
			 term State means the State of Montana.
			(20)Tribal water
			 codeNotwithstanding the requirements of Article IV, section A.2.
			 of the Compact, the term Tribal Water Code means a water code
			 adopted by the Fort Belknap Indian Community in accordance with section
			 5(c).
			(21)Tribal water
			 rightsThe term tribal water rights means—
				(A)the water rights
			 of the Fort Belknap Indian Community established in Article III of the
			 Compact;
				(B)the allocation of
			 water to the Fort Belknap Indian Community from Lake Elwell under section 7;
			 and
				(C)the water rights
			 of allottees.
				4.Approval of
			 compact and judicial decree
			(a)Approval of
			 compact
				(1)In
			 generalExcept as otherwise provided in this Act and to the
			 extent the Compact does not conflict with this Act, the Compact is authorized,
			 approved, and confirmed.
				(2)Amendments to
			 compactIf amendments are executed to make the Compact consistent
			 with this Act, those amendments are authorized, approved, and confirmed to the
			 extent those amendments are consistent with this Act.
				(b)Execution of
			 compactOn the approval of the Compact by a majority of those
			 eligible members of the Fort Belknap Indian Community casting votes on the day
			 of the vote on the Compact, the Secretary shall—
				(1)promptly execute
			 and implement the Compact, including all exhibits to or parts of the Compact
			 requiring the signature of the Secretary; and
				(2)take such other
			 actions as are necessary to implement the Compact, including approving
			 modifications to appendices and exhibits to the Compact not inconsistent with
			 this Act, to the extent those modifications do not otherwise require
			 Congressional approval pursuant to section 2116 of the Revised Statutes (25
			 U.S.C. 177) or other applicable Federal law.
				(c)Approval of
			 judicial decree
				(1)In
			 generalNot later than 180 days after the date on which the
			 Compact is approved under subsection (b) or the date of enactment of this Act,
			 whichever is later, the United States, the Fort Belknap Indian Community, and
			 the State shall submit to the Montana Water Court, individually or jointly, a
			 petition to approve the decree agreed to by the United States, the Fort Belknap
			 Indian Community, and the State, identified as Appendix 1 to the Compact
			 (including any amendment to the decree).
				(2)Federal united
			 states courtIf the circumstances described in article VII.C.2 of
			 the Compact occur, the United States, the Fort Belknap Indian Community, or the
			 State may submit to the United States district court with appropriate
			 jurisdiction a petition to enter as a consent decree in the United States
			 district court the decree described in paragraph (1).
				(3)Effect of
			 failure of approval
					(A)In
			 generalIf a circumstance described in subparagraph (B)
			 occurs—
						(i)the
			 approval of the Compact under subsection (a) shall be void; and
						(ii)the authority
			 under this Act shall terminate.
						(B)CircumstanceA
			 circumstance referred to in subparagraph (A) is that—
						(i)the
			 Montana Water Court and the United States district court of jurisdiction, as
			 applicable, fail to approve the decree described in paragraph (1) during the
			 5-year period beginning on the date on which the decree is filed in the
			 court;
						(ii)the decree is
			 approved but subsequently set aside by the Montana Water Court or the United
			 States district court; or
						(iii)the decree is
			 set aside on direct appeal.
						(d)Filing for
			 appointment of water commissionerOn submission of a petition
			 described in paragraph (1) or (2) of subsection (b), the United States, the
			 Fort Belknap Indian Community, and the State shall jointly petition the
			 appropriate court for appointment of a water commissioner in accordance with
			 article VII.B.3 of the Compact, who shall be appointed not later than 180 days
			 after the date on which the final decree is issued.
			5.Tribal water
			 rights
			(a)Treatment
				(1)Holding in
			 trustThe tribal water rights—
					(A)shall be held in
			 trust by the United States for the use and benefit of the Fort Belknap Indian
			 Community and allottees in accordance with this section; and
					(B)shall not be
			 subject to forfeiture or abandonment.
					(2)AllotteesEach
			 allottee shall be provided tribal water rights that are equivalent to or exceed
			 the tribal water rights that allottees have on the day before the date of
			 enactment of this Act, taking into consideration—
					(A)the potential
			 risks, cost, and time delay associated with litigation that would be resolved
			 by the Compact and this Act;
					(B)the availability
			 of funding under this Act and from other sources;
					(C)the availability
			 of water from the tribal water rights; and
					(D)the applicability
			 of section 7 of the Act of February 8, 1887 (25 U.S.C. 381) and this Act to
			 protect the interests of allottees.
					(b)Right To
			 useEach right to Federal reserved water of a member of the Fort
			 Belknap Indian Community, an allottee, or an owner of fee land located within
			 the Reservation—
				(1)shall be
			 considered to be satisfied by the tribal water rights; and
				(2)shall be governed
			 by the terms and conditions of the Compact, this Act, and the Tribal Water
			 Code.
				(c)Tribal water
			 code
				(1)EnactmentNot
			 later than 3 years after the date on which the decree is approved by the
			 appropriate court under section 4(c), the Fort Belknap Indian Community shall
			 enact a Tribal Water Code, subject to applicable laws, that—
					(A)regulates the
			 tribal water rights to provide for irrigation, domestic, commercial, municipal,
			 industrial, cultural, recreational, and other uses; and
					(B)includes a due
			 process system—
						(i)for
			 the consideration and determination of any request by an allottee, or any
			 successor in interest to an allottee, for an allocation of water under the
			 tribal water rights for any lawful purpose on allotted land, including a
			 process for—
							(I)appeal and
			 adjudication of denied or disputed distributions of water; and
							(II)resolution of
			 contested administrative decisions relating to the tribal water rights;
							(ii)to
			 protect the interest of allottees when entering into any lease under subsection
			 (e);
						(iii)by which an
			 owner of fee land within the Reservation may apply for any lawful use of water
			 under the tribal water rights; and
						(iv)for the
			 establishment and management of a controlled groundwater area in cooperation
			 with the establishment of a contiguous controlled groundwater area off the
			 Reservation established pursuant to section B.2. of Article IV of the Compact
			 and State law.
						(2)Action by
			 secretary
					(A)In
			 generalThe Secretary shall administer the tribal water rights
			 until the Tribal Water Code is enacted in accordance with paragraph (1) and
			 approved under subparagraph (B).
					(B)Approval
						(i)In
			 generalSubject to clause (ii), the Tribal Water Code shall not
			 be valid unless the Tribal Water Code is approved (including each amendment to
			 the Tribal Water Code that affects the rights of an allottee) by the Secretary
			 not later than 90 days after the date on which the Secretary receives the
			 Tribal Water Code.
						(ii)No
			 actionIf the Secretary does not approve or disapprove the Tribal
			 Water Code in the 90-day period described in clause (i), the Tribal Water Code
			 shall be considered to be approved.
						(d)Exhaustion of
			 remediesA member of the Fort Belknap Indian Community, an
			 allottee, or an owner of fee land within the Reservation shall not bring a
			 claim relating to water under the tribal water rights against the United States
			 under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other
			 applicable law, or otherwise request relief from the Secretary, until the
			 member, allottee, or fee land owner exhausts each applicable remedy under the
			 Tribal Water Code or other applicable tribal law.
			(e)Temporary
			 transfer of tribal water rights
				(1)In
			 generalOn approval of the Secretary and the State as required
			 under article IV.A.5 of the Compact, the Fort Belknap Indian Community may
			 temporarily transfer by service contract, lease, exchange, or other agreement,
			 certain portions of the tribal water rights, in accordance with article IV.A.5
			 of the Compact, for use off the Reservation within the Missouri River Basin,
			 except as limited by the 1909 Boundary Waters Treaty between Canada and United
			 States.
				(2)RequirementsAn
			 agreement under paragraph (1)—
					(A)shall be for a
			 term of not more than 100 years;
					(B)may include
			 provisions for renewal of the agreement for an additional term of not more than
			 100 years; and
					(C)shall not
			 permanently alienate any portion of the tribal water rights.
					(f)Pick-Sloan
			 missouri river basin program power ratesThe Secretary, in
			 cooperation with the Secretary of Energy, shall make available, at project use
			 power pumping preferred rates established as of the date of enactment of this
			 Act, Pick-Sloan Missouri River Basin Program pumping power to not more than
			 27,000 net acres under irrigation pursuant to projects of the Fort Belknap
			 Indian Community.
			(g)Milk river
			 water rights
				(1)In
			 generalThe Fort Belknap Indian Community—
					(A)may continue to
			 use Milk River water rights in a manner that is consistent with historical uses
			 and uses in existence on the date of enactment of this Act; but
					(B)shall not carry
			 out any new uses, new storage, or marketing activities until the later
			 of—
						(i)the
			 date on which the Fort Belknap Indian Community has entered into an agreement
			 described in paragraph (2); and
						(ii)the date on
			 which the Secretary acts pursuant to paragraph (4).
						(2)Tribal sharing
			 agreement
					(A)In
			 generalThe Fort Belknap Indian Community and the Blackfeet Tribe
			 of the Blackfeet Reservation shall enter into an agreement relating to the
			 manner by which the Fort Belknap Indian Community and the Blackfeet Tribe shall
			 exercise their respective Milk River water rights on their respective
			 reservations.
					(B)ConsultationIn
			 carrying out subparagraph (A), the Fort Belknap Indian Community and the
			 Blackfeet Tribe shall consult with the Bureau of Reclamation and the Bureau of
			 Indian Affairs.
					(C)ConsiderationsThe
			 agreement developed under this paragraph shall take into consideration—
						(i)the
			 fact that the Fort Belknap Indian Community and the Blackfeet Tribe have the
			 same priority date for Milk River water rights;
						(ii)the quantity of
			 Milk River water supplies;
						(iii)the water needs
			 for historically irrigated trust land, which include—
							(I)for the Fort
			 Belknap Indian Irrigation Project, 125 cubic feet per second, or 10,425
			 acre-feet; and
							(II)for the
			 Blackfeet Tribe, 560 acre-feet, subject to the condition that the land of the
			 Blackfeet Tribe is determined to be historically irrigated trust land;
							(iv)after the
			 satisfaction of the water needs described in clause (iii), the water needs of
			 future irrigated trust land for each reservation shall be allocated equitably;
			 and
						(v)any
			 other beneficial uses identified by the Fort Belknap Indian Community and the
			 Blackfeet Tribe.
						(3)Secretarial
			 approval of agreement
					(A)In
			 generalNot later than 180 days after the date on which the
			 agreement described in paragraph (2) is submitted to the Secretary, the
			 Secretary shall review and approve or disapprove the agreement.
					(B)DeterminationThe
			 Secretary shall approve the agreement described in paragraph (2) if the
			 Secretary determines that the agreement—
						(i)equitably
			 accommodates the respective interests of the Fort Belknap Indian Community and
			 the Blackfeet Tribe in the Milk River water rights;
						(ii)adequately
			 considers the factors described in paragraph (2)(C);
						(iii)ensures that an
			 equitable allocation of the Milk River water rights of the Fort Belknap Indian
			 Community and the Blackfeet Tribe under their respective water rights compacts
			 are timely negotiated; and
						(iv)is
			 in accordance with other Federal law.
						(C)ExtensionThe
			 time period described in subparagraph (A) may be extended by the Secretary,
			 after consultation with the Fort Belknap Indian Community and the Blackfeet
			 Tribe.
					(4)Secretarial
			 division of water rights
					(A)In
			 generalIf the Fort Belknap Indian Community and the Blackfeet
			 Tribe do not enter into an agreement that is approved by the Secretary by the
			 date that is 3 years after the date of enactment of this Act, the Secretary
			 shall, not later than 4 years after the date of enactment of this Act,
			 determine the division of the Milk River water rights between those Indian
			 tribes, after consultation with the Fort Belknap Indian Community and the
			 Blackfeet Tribe, and taking into consideration the factors described in
			 paragraph (2)(C).
					(B)No
			 appealThe decision of the Secretary under subparagraph (A) shall
			 be final and binding on the Fort Belknap Indian Community and the Blackfeet
			 Tribe.
					(5)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to provide technical, legal, and other related services necessary to
			 finalize the agreement described in paragraph (2), $500,000, to be divided
			 equally between the Fort Belknap Indian Community and the Blackfeet
			 Tribe.
				6.Exchange,
			 acquisition, and transfer of public land into trust
			(a)Exchange of
			 State land
				(1)In
			 generalIn partial satisfaction of claims relating to Indian
			 water rights covered by this Act, the Fort Belknap Indian Community shall
			 request and agree to the exchange and transfer of land in accordance with this
			 subsection.
				(2)State
			 landThe Secretary shall offer to enter into negotiations with
			 the State for the purpose of exchanging Federal land described in paragraph (3)
			 for the following parcels of land owned by the State, located on and off the
			 Reservation:
					(A)717.56 acres in
			 T. 26 N., R. 22 E., sec. 16.
					(B)707.04 acres in
			 T. 27 N., R. 22 E., sec. 16.
					(C)640 acres in T.
			 27 N., R. 21 E., sec. 36.
					(D)640 acres in T.
			 26 N., R. 23 E., sec. 16.
					(E)640 acres in T.
			 26 N., R. 23 E., sec. 36.
					(F)640 acres in T.
			 26 N., R. 26 E., sec. 16.
					(G)640 acres in T.
			 26 N., R. 22 E., sec. 36.
					(H)640 acres in T.
			 26 N., R. 24 E., sec. 16.
					(I)640 acres in T.
			 27 N., R. 23 E., sec. 16.
					(J)640 acres in T.
			 27 N., R. 25 E., sec. 36.
					(K)640 acres in T.
			 28 N., R. 22 E., sec. 36.
					(L)640 acres in T.
			 28 N., R. 23 E., sec. 16.
					(M)640 acres in T.
			 28 N., R. 24 E., sec. 36.
					(N)640 acres in T.
			 28 N., R. 25 E., sec. 16.
					(O)640 acres in T.
			 28 N., R. 25 E., sec. 36.
					(P)640 acres in T.
			 28 N., R. 26 E., sec. 16.
					(Q)94.96 acres in T.
			 28 N., R. 26 E., sec. 36, under lease by the Fort Belknap Community Council on
			 the date of enactment of this Act.
					(R)652.32 acres in
			 T. 29 N., R. 22 E., sec. 16, excluding the 73.36 acres under lease by Ben
			 Hofeldt, et al., on the date of enactment of this Act.
					(S)640 acres in T.
			 29 N., R. 22 E., sec. 36.
					(T)640 acres in T.
			 29 N., R. 23 E., sec. 16.
					(U)640 acres in T.
			 29 N., R. 24 E., sec. 16.
					(V)640 acres in T.
			 29 N., R. 24 E., sec. 36.
					(W)640 acres in T.
			 29 N., R. 25 E., sec. 16.
					(X)640 acres in T.
			 29 N., R. 25 E., sec. 36.
					(Y)640 acres in T.
			 29 N., R. 26 E., sec. 16.
					(Z)663.22 acres in
			 T. 30 N., R. 22 E., sec. 16, excluding the 58.72 acres under lease by Walter
			 and Amelia Funk on the date of enactment of this Act.
					(AA)640 acres in T.
			 30 N., R. 22 E., sec. 36.
					(BB)640 acres in T.
			 30 N., R. 23 E., sec. 16.
					(CC)640 acres in T.
			 30 N., R. 23 E., sec. 36.
					(DD)640 acres in T.
			 30 N., R. 24 E., sec. 16.
					(EE)640 acres in T.
			 30 N., R. 24 E., sec. 36.
					(FF)640 acres in T.
			 30 N., R. 25 E., sec. 16.
					(GG)275.88 acres in
			 T. 30 N., R. 26 E., sec. 36, under lease by the Fort Belknap Community Council
			 on the date of enactment of this Act.
					(HH)640 acres in T.
			 31 N., R. 22 E., sec. 36.
					(II)640 acres in T.
			 31 N., R. 23 E., sec. 16.
					(JJ)640 acres in T.
			 31 N., R. 23 E., sec. 36.
					(KK)34.04 acres in
			 T. 31 N., R. 26 E., sec. 16, lot 4.
					(LL)640 acres in T.
			 25 N., R. 22 E., sec. 16.
					(MM)600 acres in T.
			 27 N., R. 20 E., sec. 36.
					(NN)640 acres in T.
			 27 N., R. 21 E., sec. 16.
					(OO)640 acres in T.
			 28 N., R. 21 E., sec. 27.
					(PP)639.04 acres in
			 T. 28 N., R. 22 E., sec. 16.
					(QQ)543.84 acres in
			 T. 28 N., R. 26 E., sec. 36, comprised of—
						(i)9.15 acres in lot
			 1;
						(ii)13.69 acres in
			 lot 2;
						(iii)18.23 acres in
			 lot 3;
						(iv)22.77 acres in
			 lot 4;
						(v)40
			 acres in the NE1/4 of the
			 NE1/4;
						(vi)40
			 acres in the NE1/4 of the
			 NW1/4;
						(vii)40 acres in the
			 NE1/4 of the SE1/4;
						(viii)40 acres in
			 the NE1/4 of the SW1/4;
						(ix)40
			 acres in the NW1/4 of the
			 NE1/4;
						(x)40
			 acres in the NW1/4 of the
			 SE1/4;
						(xi)40
			 acres in the SE1/4 of the
			 NE1/4;
						(xii)40 acres in the
			 SE1/4 of the NW1/4;
						(xiii)40 acres in
			 the SE1/4 of the SE1/4;
						(xiv)40 acres in the
			 SE1/4 of the SW1/4;
						(xv)40
			 acres in the SW1/4 of the NE1/4;
			 and
						(xvi)40 acres in the
			 SW1/4 of the SE1/4.
						(RR)73.36 acres in
			 T. 29 N., R. 22 E., sec. 16, comprised of—
						(i)18.09 acres in
			 lot 1;
						(ii)18.25 acres in
			 lot 2;
						(iii)18.43 acres in
			 lot 3; and
						(iv)18.59 acres in
			 lot 4.
						(SS)58.72 acres in
			 T. 30 N., R. 22 E., sec. 16, comprised of—
						(i)14.49 acres in
			 lot 9;
						(ii)14.61 acres in
			 lot 10;
						(iii)14.75 acres in
			 lot 11; and
						(iv)14.87 acres in
			 lot 12.
						(TT)369.36 acres in
			 T. 30 N., R. 26 E., sec. 36, comprised of—
						(i)45.82 acres in
			 lot 1;
						(ii)10.16 acres in
			 lot 2;
						(iii)14.52 acres in
			 lot 3;
						(iv)18.86 acres in
			 lot 4;
						(v)40
			 acres in the NE1/4 of the
			 NE1/4;
						(vi)40
			 acres in the SW1/4 of the
			 NE1/4;
						(vii)40 acres in the
			 SE1/4 of the NE1/4;
						(viii)40 acres in
			 the NE1/4 of the SE1/4;
						(ix)40
			 acres in the NW1/4 of the
			 SE1/4;
						(x)40
			 acres in the SE1/4 of the SE1/4;
			 and
						(xi)40
			 acres in the SW1/4 of the
			 SE1/4.
						(UU)640 acres in T.
			 29 N., R. 22 E., sec. 8.
					(VV)400 acres in T.
			 29 N., R. 22 E., sec. 17, comprised of—
						(i)320
			 acres in the N1/2; and
						(ii)80
			 acres in the N1/2 of the
			 SW1/4.
						(WW)120 acres in T.
			 29 N., R. 22 E., sec. 18, comprised of—
						(i)80
			 acres in the E1/2 of the NE1/4;
			 and
						(ii)40
			 acres in the NE1/4 of the
			 SE1/4.
						(3)Federal
			 land
					(A)In
			 generalNotwithstanding any other provision of law, for purposes
			 of a land exchange under this subsection, the Secretary may exchange any
			 Federal land not identified for disposal pursuant to a resource management plan
			 developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1701 et seq.), including any Bureau of Reclamation land located in section 1,
			 2, 11, or 12 of T. 31 N., R. 32 E.
					(B)CompletionA
			 land transfer under subparagraph (A) shall be completed not later than 10 years
			 after the date of enactment of this Act.
					(4)Requirements
					(A)ValueThe
			 Secretary shall ensure that the value of any Federal land exchanged for State
			 land under this subsection is equal to or greater than the value of the State
			 land.
					(B)BasisUnless
			 the Secretary and the State specifically agree otherwise, each land exchange
			 under this subsection shall be on a whole-estate for whole-estate basis.
					(5)Total quantity
			 of State land to be exchanged
					(A)On
			 ReservationThe total quantity of State land located within the
			 boundaries of the Reservation that may be exchanged under this subsection is
			 20,296.1 acres.
					(B)Off
			 ReservationThe total quantity of State land located outside of
			 the boundaries of the Reservation that may be transferred under this subsection
			 is 7,413.24 acres.
					(b)Federal land
			 transfers
				(1)In
			 generalIn partial satisfaction of claims relating to Indian
			 water rights covered by this Act, the Fort Belknap Indian Community shall
			 request and agree to the exchange and transfer of land in accordance with this
			 subsection.
				(2)TransfersOn
			 selection and request by the Fort Belknap Indian Community, the Secretary shall
			 transfer to the United States, to be held in trust for the Fort Belknap Indian
			 Community, all Federal land within the parcels described in paragraph
			 (3)—
					(A)with the
			 exception of any land subject to valid existing private rights, including land
			 subject to sections 2318 through 2352 of the Revised Statutes (commonly known
			 as the Mining Law of 1872) (30 U.S.C. 21 et seq.); and
					(B)subject to the
			 condition that any road that is necessary for customary access to fee parcels
			 by fee owners or other private rights within the parcels shall be continued
			 with guaranteed access through easements at the cost and expense of the fee
			 owners.
					(3)Description of
			 parcelsThe parcels referred to in paragraph (2) are the
			 following:
					(A)Bureau of Land
			 Management parcels
						(i)59.46 acres in T.
			 25 N., R. 22 E., sec. 4, comprised of—
							(I)19.55 acres in
			 lot 10;
							(II)19.82 acres in
			 lot 11; and
							(III)20.09 acres in
			 lot 16.
							(ii)324.24 acres in
			 the N1/2 of T. 25 N., R. 22 E., sec. 5.
						(iii)403.56 acres in
			 T. 25 N., R. 22 E., sec. 9, comprised of—
							(I)41.11 acres of
			 the E1/4 of the NE1/4; and
							(II)362.45 acres of
			 the S1/2.
							(iv)70.63 acres in
			 T. 25 N., R. 22 E., sec. 13.
						(v)71.12 acres in T.
			 25 N., R. 22 E., sec. 14.
						(vi)81.73 acres in
			 T. 25 N., R. 22 E., sec. 15.
						(vii)160 acres in T.
			 26 N., R. 21 E., sec. 1, comprised of—
							(I)80 acres of the
			 S1/2 of the NW1/4; and
							(II)80 acres of the
			 W1/2 of the SW1/4.
							(viii)567.50 acres
			 in T. 26 N., R. 21 E., sec. 2, comprised of—
							(I)82.54 acres of
			 the E1/2 of the NW1/4;
							(II)164.96 acres of
			 the NE1/4; and
							(III)320 acres of
			 the S1/2.
							(ix)240 acres in T.
			 26 N., R. 21 E., sec. 3, comprised of—
							(I)40 acres of the
			 SE1/4 of the NW1/4;
							(II)160 acres of the
			 SW1/4; and
							(III)40 acres of the
			 SW1/4 of the SE1/4.
							(x)120
			 acres in T. 26 N., R. 21 E., sec. 4, comprised of—
							(I)80 acres of the
			 E1/2 of the SE1/4; and
							(II)40 acres of the
			 NW1/4 of the SE1/4.
							(xi)200 acres in T.
			 26 N., R. 21 E., sec. 5, comprised of—
							(I)160 acres of the
			 SW1/4; and
							(II)40 acres of the
			 SW1/4 of the NW1/4.
							(xii)40 acres in the
			 SE1/4 of the SE1/4 of T. 26 N., R. 21
			 E., sec. 6.
						(xiii)240 acres in
			 T. 26 N., R. 21 E., sec. 8, comprised of—
							(I)40 acres of the
			 NE1/4 of the SW1/4;
							(II)160 acres of the
			 NW1/4; and
							(III)40 acres of the
			 NW1/4 of the SE1/4.
							(xiv)320 acres in
			 the E1/2 of T. 26 N., R. 21 E., sec. 9.
						(xv)640 acres in T.
			 26 N., R. 21 E., sec. 10.
						(xvi)600 acres in T.
			 26 N., R. 21 E., sec. 11, comprised of—
							(I)320 acres of the
			 N1/2;
							(II)80 acres of the
			 N1/2 of the SE1/4;
							(III)160 acres of
			 the SW1/4; and
							(IV)40 acres of the
			 SW1/4 of the SE1/4.
							(xvii)513.49 acres
			 in T. 26 N., R. 22 E., sec. 21, comprised of—
							(I)160 acres of the
			 NW1/4; and
							(II)353.49 acres of
			 the S1/2.
							(xviii)719.58 acres
			 in T. 26 N., R. 22 E., sec. 28.
						(xix)560 acres in T.
			 26 N., R. 22 E., sec. 29, comprised of—
							(I)320 acres of the
			 N1/2;
							(II)160 acres of the
			 N1/2 of the S1/2; and
							(III)80 acres of the
			 S1/2 of the SE1/4.
							(xx)400 acres in T.
			 26 N., R. 22 E., sec. 32, comprised of—
							(I)320 acres of the
			 S1/2; and
							(II)80 acres of the
			 S1/2 of the NW1/4.
							(xxi)455.51 acres in
			 T. 26 N., R. 22 E., sec. 33, comprised of—
							(I)58.25 acres in
			 lot 3, 58.5 acres in lot 4, and 58.76 acres in lot 5;
							(II)40 acres of the
			 NW1/4 of the NE1/4;
							(III)160 acres of
			 the SW1/4; and
							(IV)80 acres of the
			 W1/2 of the SE1/4.
							(xxii)88.71 acres in
			 T. 27 N., R. 21 E., sec. 1, comprised of—
							(I)24.36 acres in
			 lot 1 and 24.35 acres in lot 2; and
							(II)40 acres of the
			 SW1/4 of the SW1/4.
							(xxiii)97.40 acres
			 in T. 27 N., R. 21 E., sec. 2, comprised of 24.34 acres in lot 1, 24.35 acres
			 in lot 2, 24.35 acres in lot 3, and 24.36 acres in lot 4.
						(xxiv)168.72 acres
			 in T. 27 N., R. 21 E., sec. 3, comprised of—
							(I)24.36 acres in
			 lot 1;
							(II)24.36 acres in
			 lot 2;
							(III)40 acres in lot
			 8;
							(IV)40 acres in lot
			 11; and
							(V)40 acres in lot
			 12.
							(xxv)80 acres in T.
			 27 N., R. 21 E., sec. 11, comprised of—
							(I)40 acres of the
			 NW1/4 of the SW1/4; and
							(II)40 acres of the
			 SW1/4 of the NW1/4.
							(xxvi)200 acres in
			 T. 27 N., R. 21 E., sec. 12, comprised of—
							(I)80 acres of the
			 E1/2 of the SW1/4;
							(II)40 acres of the
			 NW1/4 of the NW1/4; and
							(III)40 acres of the
			 S1/2 of the NW1/4.
							(xxvii)38.87 acres
			 in the NW1/4 of the SW1/4 of T. 27
			 N., R. 21 E., sec. 19.
						(xxviii)40 acres in
			 the SE1/4 of the NE1/4 of T. 27 N.,
			 R. 21 E., sec. 23.
						(xxix)320 acres in
			 T. 27 N., R. 21 E., sec. 24, comprised of—
							(I)80 acres of the
			 E1/2 of the NW1/4;
							(II)160 acres of the
			 NE1/4;
							(III)40 acres of the
			 NE1/4 of the SE1/4; and
							(IV)40 acres of the
			 SW1/4 of the SW1/4.
							(xxx)120 acres in T.
			 27 N., R. 21 E., sec. 25, comprised of—
							(I)80 acres of the
			 S1/2 of the NE1/4; and
							(II)40 acres of the
			 SE1/4 of the NW1/4.
							(xxxi)40 acres in
			 the NE1/4 of the SE1/4 of T. 27 N.,
			 R. 21 E., sec. 26.
						(xxxii)160 acres in
			 the NW1/4 of T. 27 N., R. 21 E., sec. 27.
						(xxxiii)40 acres in
			 the SW1/4 of the SW1/4 of T. 27 N.,
			 R. 21 E., sec. 29.
						(xxxiv)40 acres in
			 the SW1/4 of the NE1/4 of T. 27 N.,
			 R. 21 E., sec 30.
						(xxxv)120 acres in
			 T. 27 N., R. 21 E., sec. 33, comprised of 40 acres in the
			 SE1/4 of the NE1/4 and 80 acres in
			 the N1/2 of the SE1/4.
						(xxxvi)440 acres in
			 T. 27 N., R. 21 E., sec. 34, comprised of—
							(I)160 acres of the
			 N1/2 of the S1/2;
							(II)160 acres of the
			 NE1/4;
							(III)80 acres of the
			 S1/2 of the NW1/4; and
							(IV)40 acres of the
			 SE1/4 of the SE1/4.
							(xxxvii)133.44 acres
			 in T. 27 N., R. 22 E., sec. 4, comprised of—
							(I)28.09 acres in
			 lot 5 and 25.35 acres in lot 6;
							(II)40 acres in lot
			 10; and
							(III)40 acres in lot
			 15.
							(xxxviii)160 acres
			 in T. 27 N., R. 22 E., sec. 7, comprised of—
							(I)40 acres of the
			 NE1/4 of the NE1/4;
							(II)80 acres of the
			 NW1/4 of the SW1/4; and
							(III)80 acres of the
			 W1/2 of the NW1/4.
							(xxxix)120 acres in
			 T. 27 N., R. 22 E., sec. 8, comprised of—
							(I)80 acres of the
			 E1/2 of the NW1/4; and
							(II)40 acres of the
			 NE1/4 of the SW1/4.
							(xl)40
			 acres in the SW1/4 of the NW1/4 of T.
			 27 N., R. 22 E., sec. 9.
						(xli)40 acres in the
			 NE1/4 of the SW1/4 of T. 27 N., R. 22
			 E., sec. 17.
						(xlii)40 acres in
			 the NW1/4 of the NW1/4 of T. 27 N.,
			 R. 22 E., sec. 19.
						(xliii)40 acres in
			 the SE1/4 of the NW1/4 of T. 27 N.,
			 R22 E., sec. 20.
						(xliv)80 acres in
			 the W1/2 of the SE1/4 of T. 27 N., R.
			 22 E., sec. 31.
						(xlv)52.36 acres in
			 the SE1/4 of the SE1/4 of T. 27 N.,
			 R. 22 E., sec. 33.
						(xlvi)40 acres in
			 the NE1/4 of the SW1/4 of T. 28 N.,
			 R. 22 E., sec. 29.
						(xlvii)40 acres in
			 the NE1/4 of the NE1/4 of T. 26 N.,
			 R. 21 E., sec. 7.
						(xlviii)40 acres in
			 the SW1/4 of the NW1/4 of T. 26 N.,
			 R. 21 E., sec. 12.
						(xlix)42.38 acres in
			 the NW1/4 of the NE1/4 of T. 26 N.,
			 R. 22 E., sec. 6.
						(l)320
			 acres in the E1/2 of T. 26 N., R. 22 E., sec. 17.
						(li)80
			 acres in the E1/2 of the NE1/4 of T.
			 26 N., R. 22 E., sec. 20.
						(lii)240 acres in T.
			 26 N., R. 22 E., sec. 30, comprised of—
							(I)80 acres of the
			 E1/2 of the NE1/4;
							(II)80 acres of the
			 N1/2 of the SE1/4;
							(III)40 acres of the
			 SE1/4 of the NW1/4; and
							(IV)40 acres of the
			 SW1/4 of the NE1/4.
							(B)Department of
			 Agriculture parcelsThe parcels of approximately 3,519.3 acres of
			 trust land that has been converted to fee land, judicially foreclosed on, and
			 acquired by the Department of Agriculture described in clauses (i) through
			 (iii).
						(i)Benjamin
			 Kirkaldie640 acres in T. 29 N., R. 26 E., Principal Meridian,
			 Montana (PMM), comprised of—
							(I)the
			 SW1/4 of sec. 27;
							(II)the
			 NE1/4 of sec. 33; and
							(III)the
			 W1/2 of sec. 34.
							(ii)Emma
			 Lamebull320 acres in the N1/2 of T. 30 N.,
			 R. 23 E., sec. 28, PMM.
						(iii)Alfred
			 Minugh2,559.3 acres comprised of—
							(I)T. 28 N., R. 24
			 E., PMM, including—
								(aa)the
			 E1/2, W1/2,
			 E1/2, W1/2,
			 W1/2, NE1/4, the
			 E1/2, E1/2,
			 W1/2, W1/2,
			 NE1/4, the E1/2,
			 W1/2, NE1/4, the
			 W1/2, E1/2,
			 NE1/4, the W1/2,
			 E1/2, E1/2,
			 NE1/4, the W1/2,
			 W1/2, E1/2,
			 E1/2, E1/2,
			 NE1/4, and the SE1/4 of sec.
			 16;
								(bb)all
			 of sec. 21;
								(cc)the
			 S1/2 of sec. 22; and
								(dd)the
			 W1/2 of sec. 27;
								(II)T. 29 N., R. 25
			 E., PMM, including—
								(aa)the
			 S1/2 of sec. 1; and
								(bb)the
			 N1/2 of sec. 12;
								(III)T. 29 N., R. 26
			 E., PMM, sec. 6, lot 2;
							(IV)T. 30 N., R. 26
			 E., PMM, including—
								(aa)sec.
			 3, lot 2;
								(bb)the
			 SW1/4 of the SW1/4 of sec. 4;
								(cc)the
			 E1/2 of the SE1/4 of sec. 5;
								(dd)the
			 S1/2 of the SE1/4 of sec. 7;
			 and
								(ee)the
			 N1/2, N1/2,
			 NE1/4 of sec. 18; and
								(V)T. 31 N., R. 26
			 E., PMM, the NW1/4 of the SE1/4 of
			 sec. 31.
							(C)Grinnell
			 LandsThe following parcels, known as the Grinnell
			 Lands:
						(i)275.55 acres in
			 T. 25 N., R. 24 E., sec. 11, exterior to CERCLA boundary.
						(ii)547.20 acres in
			 T. 25 N., R. 24 E., sec. 1, exterior to CERCLA boundary, comprised of—
							(I)lots 1 through
			 12; and
							(II)160 acres of the
			 SW1/4.
							(iii)682.45 acres in
			 T. 25 N., R. 24 E., sec. 2, comprised of—
							(I)lots 1 through
			 12;
							(II)40 acres in each
			 of–
								(aa)the
			 SESW;
								(bb)the
			 SWSW;
								(cc)the
			 NESW; and
								(dd)the
			 NWSW; and
								(III)135.73 acres of
			 the SE1/4.
							(iv)463.99 acres in
			 T. 25 N., R. 24 E., sec. 3, comprised of—
							(I)lots 5 through
			 15; and
							(II)160 acres of the
			 SE1/4.
							(v)109.48 acres in
			 T. 25 N., R. 24 E., sec. 10, comprised of—
							(I)lot 5; and
							(II)80 acres of the
			 N1/2 of the NE1/4.
							(vi)139.17 acres in
			 T. 25 N., R. 24 E., sec. 12, exterior to CERCLA boundary, comprised of—
							(I)lots 14 and 15;
			 and
							(II)80 acres of the
			 N1/2 of the NW1/4.
							(vii)322.77 acres in
			 T. 25 N., R. 24 E., sec. 16, comprised of—
							(I)lots 9 through
			 12; and
							(II)160 acres of the
			 S1/2 of the S1/2.
							(viii)391.45 acres
			 in T. 25 N., R. 24 E., sec. 17, comprised of—
							(I)lots 8, 9, 10,
			 and 13;
							(II)40 acres of the
			 NW1/4 of the SE1/4;
							(III)80 acres of the
			 N1/2 of the SW1/4; and
							(IV)160 acres of the
			 S1/2 of the S1/2.
							(ix)320 acres in the
			 W1/2 of T. 25 N., R. 24 E., sec. 21, exterior to CERCLA
			 boundary.
						(x)79.47 acres in T.
			 25 N., R. 25 E., sec. 2, comprised of lots 3 through 7.
						(xi)647.09 acres in
			 T. 25 N., R. 25 E., sec. 3, comprised of—
							(I)lots 4 through
			 17;
							(II)40 acres of the
			 NW1/4 of the SE1/4; and
							(III)160 acres of
			 the SW1/4.
							(xii)695.09 acres in
			 T. 25 N., R. 25 E., sec. 4, comprised of—
							(I)lots 1 through
			 12; and
							(II)320 acres of the
			 S1/2.
							(xiii)671.39 acres
			 in T. 25 N., R. 25 E., sec. 5, comprised of—
							(I)lots 1 through
			 12; and
							(II)320 acres of the
			 S1/2.
							(xiv)543.56 acres in
			 T. 25 N., R. 25 E., sec. 6, exterior to CERCLA boundary, comprised of—
							(I)lots 1 through
			 12; and
							(II)160 acres of the
			 SE1/4.
							(xv)480 acres in T.
			 25 N., R. 25 E., sec. 8, exterior to CERCLA boundary, comprised of—
							(I)320 acres of the
			 N1/2; and
							(II)160 acres of the
			 SE1/4.
							(xvi)640 acres in T.
			 25 N., R. 25 E., sec. 9.
						(xvii)202.76 acres
			 in T. 25 N., R. 25 E., sec. 10, comprised of—
							(I)lots 6 through
			 10; and
							(II)80 acres of the
			 W1/2 of the NW1/4.
							(xviii)17.66 acres
			 in T. 26 N., R. 24 E., sec. 22.
						(xix)109.33 acres in
			 T. 26 N., R. 24 E., sec. 23, comprised of lots 5 through 7.
						(xx)443.59 acres in
			 T. 26 N., R. 24 E., sec. 25, comprised of—
							(I)lots 5 through
			 10;
							(II)160 acres of the
			 SW1/4;
							(III)40 acres of the
			 SW1/4 of the NW1/4; and
							(IV)80 acres of the
			 W1/2 of the SE1/2.
							(xxi)630.36 acres in
			 T. 26 N., R. 24 E., sec. 26, comprised of—
							(I)lots 2 through
			 5;
							(II)320 acres of the
			 S1/2; and
							(III)160 acres of
			 the S1/2 of the N1/2.
							(xxii)91.97 acres in
			 T. 26 N., R. 24 E., sec. 27, comprised of lots 5 through 8.
						(xxiii)291.60 acres
			 in T. 26 N., R. 24 E., sec. 34, comprised of—
							(I)lots 5 through
			 8;
							(II)160 acres of the
			 E1/2 of the E1/2; and
							(III)40 acres of the
			 SW1/4 of the SE1/4.
							(xxiv)640 acres in
			 T. 26 N., R. 24 E., sec. 35.
						(xxv)640 acres in T.
			 26 N., R. 24 E., sec. 36.
						(xxvi)13 acres in T.
			 26 N., R. 25 E., sec. 25.
						(xxvii)246.54 acres
			 in T. 26 N., R. 25 E., sec. 26, comprised of lots 6 through 15.
						(xxviii)245.20 acres
			 in T. 26 N., R. 25 E., sec. 27, comprised of lots 5 through 12.
						(xxix)275.44 acres
			 in T. 26 N., R. 25 E., sec. 28, comprised of lots 5 through 12.
						(xxx)308.80 acres in
			 T. 26 N., R. 25 E., sec. 29, comprised of lots 5 through 12.
						(xxxi)287.86 acres
			 in T. 26 N., R. 25 E., sec. 30, comprised of lots 6 through 13.
						(xxxii)634.30 acres
			 in T. 26 N., R. 25 E., sec. 31, comprised of—
							(I)lots 1 through
			 4;
							(II)320 acres of the
			 E1/2; and
							(III)160 acres of
			 the E1/2 of the W1/2.
							(xxxiii)640 acres in
			 T. 26 N., R. 25 E., sec. 32.
						(xxxiv)640 acres in
			 T. 26 N., R. 25 E., sec. 33.
						(xxxv)640 acres in
			 T. 26 N., R. 25 E., sec. 34.
						(xxxvi)488.08 acres
			 in T. 26 N., R. 25 E., sec. 35, comprised of—
							(I)lots 5 through
			 10;
							(II)80 acres of the
			 N1/2 of the SW1/4;
							(III)160 acres of
			 the NW1/4; and
							(IV)40 acres of the
			 SW1/4 of the SW1/4.
							(D)Dodson
			 land
						(i)In
			 generalSubject to clause (ii), the approximately 2,573.79 acres
			 of land owned by the United States on the northeast corner of the Reservation
			 and described in clause (iii) shall be transferred by the United States to the
			 Fort Belknap Indian Community without charge, to be held in trust by the United
			 States for the benefit of the Fort Belknap Indian Community.
						(ii)Restrictions
							(I)In
			 generalA transfer under this subparagraph shall not occur unless
			 and until a cooperative agreement has been negotiated among the Bureau of
			 Reclamation, the Bureau of Indian Affairs, and the Fort Belknap Indian
			 Community—
								(aa)to
			 ensure that the Bureau of Reclamation and any successor in interest, including
			 the Malta Irrigation District, shall retain adequate rights-of-way to operate
			 and maintain, consistent with all applicable laws and any delivery contracts in
			 effect on the date of enactment of this Act, the Milk River Project and
			 facilities of the Milk River Project, including the Dodson Diversion Dam and
			 the Dodson South Canal within the Dodson land;
								(bb)to
			 manage and implement the planning, design, and construction activities
			 described in this section; and
								(cc)to
			 agree on the uses to which the Fort Belknap Indian Community may put the land
			 described in clause (iii).
								(II)Milk River
			 ProjectThe transfer of the Dodson land shall be subject
			 to—
								(aa)the
			 right of ingress and egress by personnel of the Bureau of Reclamation, the
			 Malta Irrigation District, and other authorized personnel for Milk River
			 Project purposes;
								(bb)all
			 existing rights-of-way of record or in use for Milk River Project facilities
			 and for access to those facilities for Milk River Project purposes, as
			 determined by the Bureau of Reclamation, the Malta Irrigation District, and
			 authorized personnel; and
								(cc)the
			 right of the Bureau of Reclamation and Malta Irrigation District—
									(AA)to seep, flood,
			 and overflow the transferred land for Milk River Project purposes; and
									(BB)to prohibit the
			 construction of permanent structures on the transferred land, except as
			 provided for in the cooperative agreement to be executed under this clause and
			 except to meet the requirements of the irrigation project.
									(iii)Description
			 of landThe Dodson land to be transferred is comprised of—
							(I)343.98 acres in
			 T. 30 N., R. 26 E., sec. 1, comprised of—
								(aa)10.15 acres in
			 lot 10;
								(bb)37.96 acres in
			 lot 11;
								(cc)37.90 acres in
			 the NE1/4 of the SW1/4;
								(dd)10.06 acres in
			 the NW1/4 of the NW1/4;
								(ee)40
			 acres in the NW1/4 of the
			 SE1/4;
								(ff)2.18
			 acres in the SE1/4 of the
			 NW1/4;
								(gg)30.20 acres in
			 the SE1/4 of the SE1/4;
								(hh)34.54 acres in
			 the SE1/4 of the SW1/4;
								(ii)23.30 acres in
			 the SW1/4 of the NE1/4;
								(jj)15.76 acres in
			 the SW1/4 of the NW1/4;
								(kk)32.17 acres in
			 the SW1/4 of the SE1/4; and
								(ll)33
			 acres in the SW1/4 of the
			 SW1/4;
								(II)15.81 acres in
			 T. 30 N., R. 26 E., sec. 2, comprised of—
								(aa)15.79 acres in
			 the NE1/4 of the NE1/4; and
								(bb)0.02
			 acres in the SE1/4 of the
			 NE1/4;
								(III)8.42 acres in
			 T. 31 N., R. 25 14 E., sec. 13, lot 5;
							(IV)134.01 acres in
			 T. 31 N., R. 26 E., sec. 17, comprised of—
								(aa)7.72
			 acres in lot 7;
								(bb)6.98
			 acres in lot 8;
								(cc)11.40 acres in
			 lot 9;
								(dd)2.34
			 acres in lot 10;
								(ee)27.49 acres in
			 lot 11;
								(ff)30.60 acres in
			 lot 12;
								(gg)13.26 acres in
			 lot 13; and
								(hh)34.22 acres in
			 lot 14;
								(V)150.07 acres in
			 T. 31 N., R. 26 E., sec. 18, comprised of—
								(aa)26.64 acres in
			 lot 9;
								(bb)21.16 acres in
			 lot 10;
								(cc)12.12 acres in
			 lot 11;
								(dd)21
			 acres in lot 13;
								(ee)28.76 acres in
			 lot 14;
								(ff)12.92 acres in
			 the NW1/4 of the SW1/4;
								(gg)23.80 acres in
			 the SE1/4 of the SW1/4; and
								(hh)3.67
			 acres in the SW1/4 of the
			 SW1/4;
								(VI)60.30 acres in
			 T. 31 N., R. 26 E., sec. 19, comprised of—
								(aa)27.66 acres in
			 the NE1/4 of the NE1/4;
								(bb)4.67
			 acres in the NW1/4 of the NE1/4;
			 and
								(cc)27.97 acres in
			 the SE1/4 of the NE1/4;
								(VII)420.37 acres in
			 T. 31 N., R. 26 E., sec. 20, comprised of—
								(aa)39.29 acres in
			 lot 2;
								(bb)39.03 acres in
			 lot 3;
								(cc)37.21 acres in
			 lot 4;
								(dd)17.17 acres in
			 the NE1/4 of the NW1/4;
								(ee)40
			 acres in the NE1/4 of the
			 SE1/4;
								(ff)24.34 acres in
			 the NE1/4 of the SW1/4;
								(gg)8.54
			 acres in the NW1/4 of the
			 NW1/4;
								(hh)37.20 acres in
			 the NW1/4 of the SE1/4;
								(ii)18.94 acres in
			 the SE1/4 of the NW1/4;
								(jj)40
			 acres in the SE1/4 of the
			 SE1/4;
								(kk)38.65 acres in
			 the SW1/4 of the NE1/4;
								(ll)40
			 acres in the SW1/4 of the NW1/4;
			 and
								(mm)40
			 acres in the SW1/4 of the
			 SE1/4;
								(VIII)325.25 acres
			 in T. 31 N., R. 26 E., sec. 21, comprised of—
								(aa)19.29 acres in
			 lot 4;
								(bb)11.12 acres in
			 lot 7;
								(cc)20.08 acres in
			 lot 8;
								(dd)19.11 acres in
			 lot 10;
								(ee)29.72 acres in
			 lot 11;
								(ff)39
			 acres in lot 12;
								(gg)26.93 acres in
			 lot 13;
								(hh)40
			 acres in the NW1/4 of the
			 SW1/4;
								(ii)40
			 acres in the SE1/4 of the
			 SW1/4;
								(jj)40
			 acres in the SW1/4 of the SW1/4;
			 and
								(kk)40
			 acres in the SW1/4 of the
			 SE1/4;
								(IX)98.05 acres in
			 T. 31 N., R. 26 E., sec. 22, comprised of—
								(aa)25.87 acres in
			 lot 5;
								(bb)32.01 acres in
			 lot 6;
								(cc)27.49 acres in
			 lot 7; and
								(dd)12.68 acres in
			 lot 8;
								(X)156.21 acres in
			 T. 31 N., R. 26 E., sec. 26, comprised of—
								(aa)35.32 acres in
			 lot 3;
								(bb)24.34 acres in
			 lot 6;
								(cc)40
			 acres in the NW1/4 of the
			 SW1/4;
								(dd)16.60 acres in
			 the SE1/4 of the SW1/4;
								(ee)24.20 acres in
			 the SW1/4 of the SE1/4;
								(ff)0.12
			 acres in the SE1/4 of the SE1/4;
			 and
								(gg)15.63 acres in
			 the SW1/4 of the SW1/4;
								(XI)440.99 acres in
			 T. 31 N., R. 26 E., sec. 27, comprised of—
								(aa)32.05 acres in
			 lot 4;
								(bb)39.32 acres in
			 lot 5;
								(cc)19.89 acres in
			 lot 6;
								(dd)39.97 acres in
			 lot 7;
								(ee)21.75 acres in
			 lot 8;
								(ff)40
			 acres in the NE1/4 of the
			 SE1/4;
								(gg)40
			 acres in the NE1/4 of the
			 SW1/4;
								(hh)40
			 acres in the NW1/4 of the
			 SE1/4;
								(ii)40
			 acres in the NW1/4 of the
			 SW1/4;
								(jj)40
			 acres in the SE1/4 of the
			 NW1/4;
								(kk)11.52 acres in
			 the SE1/4 of the SE1/4;
								(ll)3.38
			 acres in the SE1/4 of the
			 SW1/4;
								(mm)35.55 acres in
			 the SW1/4 of the NW1/4;
								(nn)7.48
			 acres in the SW1/4 of the SE1/4;
			 and
								(oo)30.08 acres in
			 the SW1/4 of the SW1/4;
								(XII)169.58 acres in
			 T. 31 N., R. 26 E., sec. 28, comprised of—
								(aa)39.97 acres in
			 lot 1;
								(bb)11.63 acres in
			 the NE1/4 of the NW1/4;
								(cc)30.76 acres in
			 the NE1/4 of the SE1/4;
								(dd)34.26 acres in
			 the NW1/4 of the NE1/4;
								(ee)13.04 acres in
			 the NW1/4 of the SE1/4;
								(ff)12.36 acres in
			 the SE1/4 of the NE1/4;
								(gg)7.29
			 acres in the SE1/4 of the
			 NE1/4;
								(hh)2.98
			 acres in the SE1/4 of the SE1/4;
			 and
								(ii)17.29 acres in
			 the SW1/4 of the NE1/4;
								(XIII)59.34 acres in
			 T. 31 N., R. 26 E., sec. 29, comprised of—
								(aa)32.97 acres in
			 the NE1/4 of the NE1/4; and
								(bb)26.37 acres in
			 the NW1/4 of the NE1/4;
								(XIV)136.08 acres in
			 T. 31 N., R. 26 E., sec. 35, comprised of—
								(aa)24.59 acres in
			 the NE1/4 of the NE1/4;
								(bb)35.52 acres in
			 the NE1/4 of the SE1/4;
								(cc)1.54
			 acres in the NW1/4 of the
			 SE1/4;
								(dd)5.57
			 acres in the NW1/4 of the
			 NE1/4;
								(ee)40
			 acres in the SE1/4 of the
			 NE1/4;
								(ff)24.20 acres in
			 the SE1/4 of the SE1/4; and
								(gg)4.66
			 acres in the SW1/4 of the NE1/4;
			 and
								(XV)56.87 acres in
			 T. 31 N., R. 26 E., sec. 36, comprised of—
								(aa)15.43 acres in
			 lot 10;
								(bb)30.15 acres in
			 lot 11; and
								(cc)11.29 acres in
			 the SW1/4 of the NW1/4.
								(4)Existing rights
			 and uses
					(A)Uses
						(i)In
			 generalSubject to clause (ii), any use (including grazing)
			 authorized under a valid lease, permit, or right-of-way on land transferred
			 under this subsection, as in effect on the date of the transfer, shall remain
			 in effect until the date on which the lease, permit, or right-of-way
			 expires.
						(ii)ExceptionClause
			 (i) shall not apply if the holder of the lease, permit, or right-of-way
			 requests an earlier termination of the lease, permit, or right-of-way, in
			 accordance with existing law.
						(B)ImprovementsAny
			 improvements constituting personal property, as defined by State law, on the
			 land by the holder of the lease, permit, or right-of-way shall remain the
			 property of the holder and shall be removed not later than 90 days after the
			 date on which the lease, permit, or right-of-way expires, unless the Fort
			 Belknap Indian Community and the holder agree otherwise.
					(C)PaymentsThe
			 Secretary shall disburse to the Fort Belknap Indian Community any amounts that
			 accrue to the United States under a lease, permit, or right-of-way on land
			 described in subparagraphs (A), (B), (C), and (D) of paragraph (3) from any
			 sale, bonus, royalty, or rental relating to that land in the same manner as
			 amounts received from other land held by the Secretary in trust for the Fort
			 Belknap Indian Community.
					(5)SurveyWith
			 respect to the transfer of land under this subsection—
					(A)unless the United
			 States or the Fort Belknap Indian Community request an additional survey for
			 the transferred land, the description of land set forth in this section shall
			 be controlling;
					(B)if a survey is
			 requested, the Secretary and the Fort Belknap Indian Community shall jointly
			 provide for the survey of the land, including any mining claims; and
					(C)the descriptions
			 set forth in this section or any survey under subparagraph (B) shall control
			 the total acreage to be transferred.
					(6)Date of
			 transfer
					(A)In
			 generalA transfer of land to the United States to be held in
			 trust for the Fort Belknap Indian Community under this subsection shall take
			 effect on the issuance of a trust deed, which shall be issued as expeditiously
			 as practicable after notice of the enforceability date is published in the
			 Federal Register, except that all transfers shall be completed not later than
			 10 years after the date of enactment of this Act.
					(B)WaiversA
			 waiver and release of claims under subsections (a) and (b) of section 10
			 relating to land described in subparagraph (A) shall take effect on the date on
			 which all of the land transfers for land described in subparagraph (A) are
			 complete.
					(7)Total amount of
			 federal land to be transferredThe total amount of Federal land,
			 including the Grinnell land, to be transferred under subsections (A), (B), and
			 (C) of paragraph (3) is 28,265 acres.
				(c)Foreclosed
			 landAny trust land within the Reservation that has been or is
			 foreclosed on by the United States shall be transferred to the United States to
			 be held in trust for the Fort Belknap Indian Community.
			(d)Impacts on
			 local governmentsThe Secretary may, at the discretion of the
			 Secretary, try to ensure that land to be exchanged under this section is
			 selected in a manner that minimizes the financial impact of the exchange on
			 local governments.
			(e)Water
			 rights
				(1)AcquisitionBeginning
			 on the date of the applicable transfer of land to the United States to be held
			 in trust for the Fort Belknap Indian Community under this section, if any
			 Federal, State, or fee land transferred under this section is subject to a
			 water right in existence on the date of the transfer, the Fort Belknap Indian
			 Community shall be the successor in interest with respect to the water right,
			 in accordance with the terms and conditions that applied to the predecessor in
			 interest.
				(2)No reserved
			 water rightsNo land transferred under this section shall be the
			 basis for any claim by the Fort Belknap Indian Community to any new,
			 additional, or supplemental Federal reserved water right.
				(f)Transfer of
			 titleTitle to all land acquired by the United States under this
			 section shall be transferred, subject to applicable laws (including
			 regulations), without charge, to the United States, to be held in trust for the
			 Fort Belknap Indian Community, pursuant to such method of conveyance as the
			 Secretary determines to be necessary.
			(g)Jurisdiction of
			 Grinnell land
				(1)In
			 generalNotwithstanding any other provision of Federal law, the
			 Fort Belknap Indian Community Council shall have jurisdiction over hunting and
			 fishing and natural resource management on the Grinnell land described in
			 subsection (b)(3)(C) on the date on which the conditions described in paragraph
			 (2) are met.
				(2)ConditionsThe
			 conditions referred to in paragraph (1) are that the Fort Belknap Indian
			 Community Council shall adopt—
					(A)hunting and
			 fishing regulations that grant nontribal members equivalent rights and
			 privileges to those that nontribal members enjoy under the hunting and fishing
			 laws (including regulations) of the State, as in effect on the date of
			 enactment of this Act, including rights relating to permit fees and bag limits;
			 and
					(B)public
			 recreational access regulations that grant nontribal members equivalent rights
			 of access for recreational purposes that nontribal members enjoy under Federal
			 law (including regulations), as in effect on the as of the date of enactment of
			 this Act.
					(3)AmendmentsAll
			 regulations promulgated by the Fort Belknap Indian Community Council under this
			 subsection shall be approved by the Secretary after providing the State with
			 notice and an opportunity to comment.
				(4)Notification
			 after Federal or State amendment
					(A)In
			 generalIf the Federal or State hunting and fishing or
			 recreational access laws (including regulations) are amended after the date on
			 which jurisdiction over those laws on the Grinnell land is transferred to the
			 Fort Belknap Indian Community Council under this subsection, the head of the
			 appropriate Federal or State agency, as applicable, shall promptly notify the
			 Fort Belknap Indian Community Council of the amendment.
					(B)Response
						(i)In
			 generalNot later than 60 days after the date on which
			 notification is provided to the Fort Belknap Indian Community Council under
			 subparagraph (A), the Fort Belknap Indian Community Council shall amend,
			 subject to approval by the Secretary, the regulations of the Fort Belknap
			 Indian Community Council to comply with the amended law.
						(ii)Failure to
			 respondIf the Fort Belknap Indian Community Council fails to
			 comply with clause (i), regulatory jurisdiction shall revert to the United
			 States under paragraph (1) until—
							(I)such time as the
			 regulations of the Fort Belknap Indian Community comply with the amended
			 Federal or State law (including regulations); and
							(II)the date that is
			 not more than 25 years after the date of enactment of this Act.
							(5)Regulation by
			 Fort Belknap Indian Community CouncilNotwithstanding any other
			 provision of law, on the date that is 25 years after the date of enactment of
			 this Act, the Fort Belknap Indian Community Council, subject to approval by the
			 Secretary, shall be free to regulate the Grinnell land according to tribal
			 law.
				7.Lake
			 Elwell
			(a)Storage
			 allocation of water to Fort Belknap Indian Community
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall permanently allocate to the Fort Belknap Indian Community, 20,000
			 acre-feet per year of stored water for use by the Fort Belknap Indian Community
			 for any beneficial purpose on or off the Reservation, under a water right held
			 by the United States and managed by the Bureau of Reclamation, as
			 measured—
					(A)at the outlet
			 works of the Tiber Dam; or
					(B)through direct
			 release to the Marias River from the Tiber Dam.
					(2)Source of
			 allocation
					(A)In
			 generalThe Fort Belknap Indian Community shall take the
			 allocation under paragraph (1) from the active pool or the inactive
			 conservation pool of the reservoir as needed to satisfy the complete annual
			 allocation of the Fort Belknap Indian Community of Lake Elwell water.
					(B)PriorityThe
			 Fort Belknap Indian Community allocation under paragraph (1) shall take
			 priority over in-stream flow and recreational uses.
					(b)Treatment
				(1)In
			 generalThe allocation to the Fort Belknap Indian Community under
			 subsection (a) shall be considered to be part of the tribal water right.
				(2)Priority
			 dateThe priority date of the allocation to the Fort Belknap
			 Indian Community under subsection (a) shall be the priority date of the Lake
			 Elwell water right held by the Bureau of Reclamation.
				(3)Administration
					(A)In
			 generalThe Fort Belknap Indian Community shall administer the
			 water allocated under subsection (a) in accordance with the Compact and this
			 Act.
					(B)Temporary
			 transferIn accordance with subsection (d), the Fort Belknap
			 Indian Community may temporarily transfer by service contract, lease, exchange,
			 or other agreement the water allocated under subsection (a) off the
			 Reservation, subject to the approval of the Secretary and the requirements of
			 the Compact.
					(C)ExceptionNotwithstanding
			 subparagraph (A), paragraphs (1) through (3) of article IV(A)(5)(b) of the
			 Compact shall not apply to the annual allocations under this subsection, except
			 to the extent that article limits the use of the allocation to a location
			 within the Missouri River Basin.
					(c)Allocation
			 agreement
				(1)In
			 generalAs a condition of receiving an allocation under this
			 section, the Fort Belknap Indian Community shall enter into an agreement with
			 the Secretary to establish the terms and conditions of the allocation, in
			 accordance with the Compact and this Act.
				(2)InclusionsThe
			 agreement under paragraph (1) shall include provisions that—
					(A)the agreement
			 shall be without limit as to term;
					(B)the Fort Belknap
			 Indian Community, and not the United States, shall be entitled to all
			 consideration due to the Fort Belknap Indian Community under any lease,
			 contract, or agreement entered into by the Fort Belknap Indian Community
			 pursuant to subsection (d);
					(C)the United States
			 shall have no obligation to monitor, administer, or account for—
						(i)any
			 funds received by the Fort Belknap Indian Community as consideration under any
			 lease, contract, or agreement entered into by the Fort Belknap Indian Community
			 pursuant to subsection (d); or
						(ii)the expenditure
			 of those funds;
						(D)if the capacity
			 or function of Lake Elwell facilities are significantly reduced, or are
			 anticipated to be significantly reduced, for an extended period of time, the
			 Fort Belknap Indian Community shall have the same storage rights as other
			 storage contractors with respect to the allocation under this section;
					(E)the costs
			 associated with the construction of the storage facilities at Tiber Dam
			 allocable to the Fort Belknap Indian Community shall be—
						(i)nonreimbursable;
			 and
						(ii)excluded from
			 any repayment obligation of the Fort Belknap Indian Community;
						(F)the water service
			 capital charge shall be due or payable for any water allocated to the Fort
			 Belknap Indian Community pursuant to this section or the allocation agreement,
			 regardless of whether that water is delivered for use by the Fort Belknap
			 Indian Community or under a lease, contract, or by agreement entered into by
			 the Fort Belknap Indian Community pursuant to subsection (b)(3);
					(G)the Fort Belknap
			 Indian Community shall not be required to make payments to the United States
			 for any water allocated to the Fort Belknap Indian Community under this Act or
			 the allocation agreement, except for each acre-foot of stored water leased or
			 sold for industrial purposes as described in subparagraph (H); and
					(H)for each
			 acre-foot of stored water leased or sold by the Fort Belknap Indian Community
			 for industrial purposes—
						(i)the
			 Fort Belknap Indian Community shall pay annually to the United States an amount
			 necessary to cover the proportional share of the annual operation, maintenance,
			 and replacement costs allocable to the quantity of water leased or sold by the
			 Fort Belknap Indian Community for industrial purposes; and
						(ii)the annual
			 payments of the Fort Belknap Indian Community shall be reviewed and adjusted,
			 as appropriate, to reflect the actual operation, maintenance, and replacement
			 costs for Tiber Dam.
						(d)Agreements by
			 the Fort Belknap Indian CommunityThe Fort Belknap Indian
			 Community may use, lease, contract, exchange, or enter into other agreements
			 for use of the water allocated to the Fort Belknap Indian Community under
			 subsection (a) if—
				(1)the use of water
			 that is the subject of such an agreement occurs within the Missouri River
			 Basin; and
				(2)the agreement
			 does not permanently alienate any water allocated to the Fort Belknap Indian
			 Community under subsection (a).
				(e)Effective
			 dateThe allocation under subsection (a) takes effect on the
			 enforceability date.
			(f)Prohibition on
			 increaseThe allocation under subsection (a) shall not be
			 increased by any year-to-year carryover storage.
			(g)Water
			 development and delivery costs
				(1)Obligation to
			 provide facility for transport to the ReservationExcept as
			 otherwise provided in this Act, the United States shall have no obligation
			 under this Act to provide any facility for the transport to the Reservation or
			 any other location of the water allocated under this section to the Fort
			 Belknap Indian Community related to the release of tribal water rights from
			 Lake Elwell Dam and Reservoir in accordance with a request from the Fort
			 Belknap Indian Community.
				(2)Development and
			 delivery costsExcept for the use of Federal amounts made
			 available under section 8, the United States is not required to pay the cost of
			 developing or delivering to the Reservation any water allocated under
			 subsection (a).
				(h)Section not
			 precedentialThe provisions of this section regarding the
			 allocation of water resources from Lake Elwell to the Fort Belknap Indian
			 Community shall not be construed as precedent in the litigation or settlement
			 of any other Indian water rights claim.
			8.Milk River
			 Project
			(a)Milk river
			 project modifications
				(1)Procedures
					(A)In
			 generalThe Commissioner of Reclamation, in consultation with the
			 Assistant Secretary for Indian Affairs, the Fort Belknap Indian Community, the
			 Joint Board, and other affected stakeholders, shall modify the operating
			 procedures of the Milk River Project as the Commissioner determines to be
			 necessary to ensure that the Fresno Reservoir is operated in accordance with
			 article III.A.2 and article IV.E of the Compact.
					(B)1946 fresno
			 reservoir agreement
						(i)In
			 generalThe Commissioner shall carry out such actions as the
			 Commissioner determines to be necessary to provide a more equitable accounting
			 of the 1/7 share of the Fort Belknap Indian Community to
			 the Fresno Reservoir total quantity of stored water available for use during
			 each irrigation season from the waters of the Milk River and tributaries of the
			 Milk River, that are impounded and stored in the Fresno Reservoir under the
			 agreement between the Commissioner and the Bureau of Indian Affairs relating to
			 the Milk River Project, numbered I–1–Ind. 18725, and dated July 8, 1946, taking
			 into consideration, and fully accounting for—
							(I)the right of the
			 Fort Belknap Indian Community under the Winters decision to 645 cubic feet per
			 second of water; and
							(II)the tribal water
			 rights.
							(ii)Downstream
			 releaseAny water stored on behalf of the Fort Belknap Indian
			 Community in the Fresno Reservoir that is available at the end of each
			 irrigation season shall be released downstream for storage as determined by the
			 Fort Belknap Indian Community in the Fort Belknap Reservoir.
						(iii)AmendmentsThe
			 Commissioner and the Assistant Secretary for Indian Affairs may jointly amend
			 the agreement referred to in clause (i) as the Commissioner and the Assistant
			 Secretary determine to be necessary to provide for an equitable accounting of
			 the share of the Fort Belknap Indian Community described in clause (i).
						(2)FacilitiesThe
			 Secretary may make such modifications to the federally owned facilities of the
			 Milk River Project as the Secretary determines to be necessary to satisfy the
			 applicable mitigation requirements of the Compact.
				(b)Milk river
			 coordinating committee
				(1)In
			 generalThe Secretary, acting through the Commissioner, the
			 Director of the Bureau of Indian Affairs, the Director of the United States
			 Geological Survey, the Director of the United States Fish and Wildlife Service,
			 and the Director of the Bureau of Land Management, may participate in the Milk
			 River Coordinating Committee pursuant to article IV.C of the Compact.
				(2)Inapplicability
			 of federal advisory committee actThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Milk River Coordinating
			 Committee.
				(3)Technical
			 supportThe Secretary may—
					(A)maintain a
			 publicly accessible database of diversions from the Milk River made—
						(i)pursuant to the
			 Milk River Project;
						(ii)under applicable
			 contracts; and
						(iii)by the Fort
			 Belknap Indian Community; and
						(B)provide such
			 other technical support as the Milk River Coordinating Committee may request,
			 including the maintenance of gages necessary to account for daily diversions
			 from the Milk River.
					(4)Coordination of
			 storage and releaseNotwithstanding Article IV.C.11 of the
			 Compact, the Secretary (acting through the Commissioner), and in consultation
			 with the Milk River Coordinating Committee, may develop an accounting for the
			 coordination of storage and release of water from Federal storage facilities
			 within the federally owned portion of the Milk River Project.
				(c)Milk river
			 project mitigation
				(1)In
			 generalThe State, in consultation with the Secretary, the Fort
			 Belknap Indian Community, the Joint Board, and other affected stakeholders,
			 shall use funds made available under subsections (d) and (e) to provide grants
			 for projects for mitigation of the Milk River Project in accordance
			 with—
					(A)article VI.B of
			 the Compact; and
					(B)this Act.
					(2)ApplicationTo
			 be eligible to receive a grant under this subsection, the owner or operator of
			 a project described in paragraph (1) shall submit to the State an application
			 at such time, in such manner, and containing such information as the State may
			 require.
				(3)Delegation by
			 stateThe State may delegate any portion of the responsibility of
			 the State under this subsection to any entity organized in accordance with
			 applicable Federal and State laws.
				(4)Compliance with
			 nepaThe Secretary shall ensure that each project that receives
			 Federal funds under this subsection is carried out in accordance with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(d)State
			 contributions
				(1)In
			 generalThe Secretary shall treat as a State contribution to
			 mitigation of the Milk River Project—
					(A)the difference
			 between—
						(i)the
			 amount authorized by the bill of the Montana House of Representatives numbered
			 540 of the 59th Session (2005); and
						(ii)the $5,000,000
			 requested from the State under section (11)(i); and
						(B)any other funds
			 allocated or previously expended by the State to carry out activities under
			 subsection (a).
					(2)Additional
			 contributionsThe Secretary shall request that the State provide,
			 in addition to the amounts described in paragraph (1)—
					(A)$3,500,000 for
			 purposes of mitigation and watershed improvement activities described in the
			 Compact; and
					(B)an amount equal
			 to $4,000,000 of in-kind contributions for technical, modeling, and other
			 services for purposes of identifying, supporting, and enhancing water use and
			 management in the Milk River Basin.
					(3)Treatment of
			 contributionsA contribution by the State under this subsection
			 shall be considered to fulfill the obligation of the State under article VI.B
			 of the Compact.
				(4)Expenditure of
			 fundsSubject to applicable State law, amounts provided by the
			 State under this subsection may be expended at any time after the date on which
			 funds are provided.
				(5)ReportNot
			 less frequently than once each year, the Secretary shall request that the State
			 submit to the Fort Belknap Indian Community an accounting of any funds expended
			 by the State under this subsection during the preceding calendar year.
				(e)Federal
			 contributions
				(1)State trust
			 accountThe Secretary shall establish a trust account for the
			 State, consisting of amounts made available by the Secretary to carry out the
			 mitigation and watershed improvement activities described in the
			 Compact.
				(2)TransferNot
			 later than 60 days after the date on which funds are appropriated pursuant to
			 paragraph (4), the Secretary shall transfer the funds, at no charge to the
			 State, to the State trust account established under paragraph (1).
				(3)Allocations
					(A)InterestThe
			 State may expend the interest accruing on amounts in the State trust account
			 under paragraph (1) as the State determines to be appropriate to fulfill the
			 purposes of the Compact.
					(B)PrincipalThe
			 State shall not expend the principal amount in the State trust account
			 until—
						(i)the
			 Fort Belknap Indian Community has developed, or is in the process of
			 developing, the tribal water rights in accordance with the Compact and this
			 Act; and
						(ii)the State, in
			 consultation with the Secretary, determines that a proposed expenditure of the
			 principal amount is necessary to satisfy mitigation or watershed improvement
			 obligations under the Compact.
						(4)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection $5,000,000 for each of fiscal years 2014
			 through 2017.
				9.Settlement in
			 satisfaction of claims
			(a)In
			 generalThe benefits provided under this Act shall be considered
			 to fully satisfy any claim of the Fort Belknap Indian Community against the
			 United States that is waived and released by the Fort Belknap Indian Community
			 under subsections (a)(1) and (b) of section 10.
			(b)AllotteesThe
			 benefits realized by the allottees under this Act shall fully satisfy—
				(1)all claims waived
			 and released by the United States (acting as trustee for the allottees) under
			 section 10(a)(2); and
				(2)any claims of the
			 allottees against the United States that are similar to the claims described in
			 section 10(b).
				(c)No recognition
			 of water rightsNotwithstanding subsections (a) and (b) and
			 except as provided in section 5, nothing in this Act recognizes or establishes
			 any right of a member of the Fort Belknap Indian Community or an allottee to
			 water in the Reservation.
			10.Waivers and
			 releases of claims
			(a)Claims for
			 water rights in the State and ReservationSubject to subsection
			 (e), in return for recognition of the tribal water rights and other benefits
			 provided under the Compact and this Act—
				(1)the Fort Belknap
			 Indian Community and the United States (acting as trustee for the Fort Belknap
			 Indian Community) shall execute a waiver and release of all claims for water
			 rights within the State that the Fort Belknap Indian Community or the United
			 States (acting as trustee for the Fort Belknap Community), has asserted or
			 could have asserted, in any proceeding, before or on the enforceability date,
			 except to the extent that those rights are recognized in the Compact or this
			 Act; and
				(2)the United States
			 (acting as trustee for allottees) shall execute a waiver and release of all
			 claims for water rights within the Reservation that the United States (acting
			 as trustee for the allottees) has asserted or could have asserted, in any
			 proceeding, before or on the enforceability date, except to the extent that
			 those rights are recognized in the Compact or this Act.
				(b)Waiver and
			 release of claims against the united states
				(1)In
			 generalSubject to subsection (e), the Fort Belknap Indian
			 Community may execute a waiver and release of all claims described in paragraph
			 (2) against the United States (including an agency or employee of the United
			 States).
				(2)Description of
			 claimsThe claims referred to in paragraph (1) are—
					(A)any claim for
			 water rights within the State that the United States (acting as trustee for the
			 Fort Belknap Indian Community) asserted, or could have asserted, in any
			 proceeding, except to the extent that those rights are recognized as the tribal
			 water rights in this Act;
					(B)any claim
			 relating to a damage to, loss of, or injury to water, water rights, land, or
			 natural resources due to the loss of water or water rights in the State that
			 first accrued before or on the enforceability date, including claims relating
			 to—
						(i)damage, loss, or
			 injury to hunting, fishing, gathering, or cultural rights due to the loss of
			 water or water rights;
						(ii)interference
			 with, diversion or taking of water; or
						(iii)the failure to
			 protect, acquire, replace, or develop water, water rights, or water
			 infrastructure;
						(C)any pending
			 litigation in the State relating to the water rights of the Fort Belknap Indian
			 Community; and
					(D)any claim arising
			 from the negotiation, execution, or the adoption of—
						(i)the
			 Compact; or
						(ii)this Act.
						(c)Effectiveness
			 of waivers and releasesThe waivers under subsections (a) and (b)
			 shall take effect on the enforceability date.
			(d)Enforceability
			 date
				(1)In
			 generalThe enforceability date shall be the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)the Fort Belknap
			 Indian Community Council has approved the Compact by submitting this Act and
			 the Compact to a vote by the tribal membership for approval or
			 disapproval;
					(B)the membership of
			 the Fort Belknap Indian Community has ratified the Compact and this Act, in
			 accordance with section 4(b);
					(C)(i)the Montana Water Court
			 has issued a final judgment and decree approving the Compact; or
						(ii)if the Montana Water Court is
			 found to lack jurisdiction—
							(I)the United States district court of
			 jurisdiction has approved the Compact as a consent decree; and
							(II)the approval under subclause (I) is
			 considered to be final;
							(D)(i)all of the funds made
			 available under section 11 have been deposited in the accounts identified in
			 section 11(c); and
						(ii)the transfer of land under section
			 6 has been completed;
						(E)the Secretary has
			 executed the agreements with the Fort Belknap Indian Community as required
			 under this Act;
					(F)the State has
			 appropriated and paid the funds relating to Peoples Creek Reservoir in
			 accordance with section 11(i); and
					(G)the waivers and
			 releases under subsections (a) and (b) have been executed by the Fort Belknap
			 Indian Community and the Secretary.
					(e)Reservation of
			 rights and retention of claimsNotwithstanding the waivers and
			 releases authorized under this section, the Fort Belknap Indian Community and
			 the United States (acting as trustee for the Fort Belknap Indian Community and
			 the allottees) retain—
				(1)all claims for
			 enforcement of the Compact, settlement agreement, the final decree, or this
			 Act, through any legal and equitable remedies that may be available in the
			 appropriate Federal or State court;
				(2)all rights to use
			 and protect water rights acquired after the date of enactment of this
			 Act;
				(3)all claims
			 relating to activities affecting the quality of water, including any claims the
			 Fort Belknap Indian Community might have under—
					(A)the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.);
					(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.); or
					(C)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.);
					(4)all claims
			 arising under section 12(k) relating to the enforcement of any Federal, State,
			 or tribal law (including common law); and
				(5)all rights,
			 remedies, privileges, immunities, and powers not specifically waived and
			 released under this Act.
				(f)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 date on which the amounts made available to carry out this Act are transferred
			 to the Secretary.
				(2)Effect of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitations or time-based equitable defense that expired before
			 the date of enactment of this Act.
				(g)Expiration and
			 tollingIf all appropriations authorized by this Act have not
			 been made available to the Secretary by June 30, 2043—
				(1)the waivers
			 authorized in this section shall—
					(A)expire;
			 and
					(B)be of no force or
			 effect; and
					(2)all statutes of
			 limitations applicable to any claim otherwise waived shall be tolled until June
			 30, 2043.
				11.Fort Belknap
			 Indian Community Settlement Fund
			(a)EstablishmentThere
			 is established in the Treasury a fund, to be known as the Fort Belknap
			 Indian Community Settlement Fund, to be administered by the Secretary
			 for the uses described in subsection (c) and any activities necessary to comply
			 with Federal environmental and cultural resource laws.
			(b)Transfers to
			 fundThe Fund shall consist of such amounts as are deposited in
			 the Fund under subsection (j).
			(c)Accounts of the
			 Fort Belknap Indian Community Settlement FundThe Secretary shall
			 establish in the Fund—
				(1)the Fort Belknap
			 Indian Community Tribal Land and Water Rehabilitation, Modernization, and
			 Expansion account, from which principal and interest may be used to pay or
			 reimburse costs incurred by the United States, the State, and the Fort Belknap
			 Indian Community for activities relating to—
					(A)exchanging,
			 transferring, or acquiring land;
					(B)rehabilitating or
			 otherwise improving existing and historically irrigated land or
			 projects;
					(C)agricultural
			 development;
					(D)cultural
			 preservation;
					(E)water resources
			 development; and
					(F)other land- and
			 water-related projects;
					(2)the Fort Belknap
			 Indian Community Water Resources and Water Rights Administration, Operation,
			 and Maintenance account, from which only interest earned may be used to
			 pay—
					(A)the costs of
			 administering the tribal water rights, including through—
						(i)the
			 development or enactment of a Tribal Water Code;
						(ii)the
			 establishment by the Fort Belknap Indian Community of a water resources
			 department; and
						(iii)the operation
			 of that water resources department (or successor agency); and
						(B)the annual
			 operation and maintenance costs for tribal and allotted water resources
			 projects, including the share of the Fort Belknap Indian Community of operating
			 and maintaining the Fresno Reservoir;
					(3)the Fort Belknap
			 Indian Community Tribal Economic Development account, from which principal and
			 interest may be used by the Fort Belknap Indian Community to pay the costs for
			 any activity the Fort Belknap Indian Community determines to be necessary to
			 further the economic development of the Fort Belknap Indian Community;
			 and
				(4)the Fort Belknap
			 Indian Community Water and Wastewater Rehabilitation and Expansion account,
			 from the which principal and interest may be used by the Fort Belknap Indian
			 Community to pay the costs for—
					(A)preparation of a
			 feasibility study and design of a water supply and sewer treatment system for
			 the Fort Belknap Indian Community;
					(B)the planning,
			 design, and construction of a domestic water supply system and related
			 facilities for tribal communities;
					(C)the planning,
			 design, and construction of a wastewater treatment system and related
			 facilities for tribal communities; and
					(D)environmental
			 compliance in the development and construction of projects under this
			 Act.
					(d)Management of
			 fund
				(1)In
			 generalThe Secretary shall manage the Fund, including investing
			 and making amounts available from the Fund for distribution to the Fort Belknap
			 Indian Community consistent with—
					(A)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.);
					(B)this Act;
			 and
					(C)the
			 Compact.
					(2)Investment of
			 Fort Belknap Community Settlement fund accountsThe Secretary
			 shall invest amounts in the Fund accounts described in subsection (c) in
			 accordance with—
					(A)the Act of April
			 1, 1880 (25 U.S.C. 161);
					(B)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a); and
					(C)the obligations
			 of Federal corporations and Federal Government-sponsored entities, the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
						(i)the
			 obligations of the United States Postal Service described in section 2005 of
			 title 39, United States Code;
						(ii)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages,
			 obligations, and other securities of the Federal Home Loan Mortgage Corporation
			 described in section 303 of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1452); and
						(iv)bonds, notes,
			 and debentures of the Commodity Credit Corporation described in section 4 of
			 the Act of March 8, 1938 (15 U.S.C. 713a–4).
						(e)Availability of
			 amounts
				(1)In
			 general
					(A)FundingExcept
			 as provided in paragraph (2), the amounts made available under this section
			 shall be available for expenditure or withdrawal by the Fort Belknap Indian
			 Community without fiscal year limitation beginning on the enforceability
			 date.
					(B)Other
			 fundingIn addition to funding specifically made available under
			 this Act, if the Secretary determines that, for a given fiscal year, a
			 sufficient amount of funding has not been made available through annual
			 appropriations, the Secretary shall expend from the Reclamation Water
			 Settlements Fund established under section 10501 of the Omnibus Public Land
			 Management Act of 2009 (43 U.S.C. 407) such amounts as are necessary to pay the
			 Federal share of the costs associated with the Fund.
					(2)ExceptionThe
			 amounts made available under subsections (c)(2) and (j)(2) shall be available
			 for withdrawal by the Fort Belknap Indian Community beginning on the date on
			 which the Fort Belknap Indian Community approves the Compact as provided in
			 section 4(b).
				(f)Expenditures
			 and withdrawals
				(1)Tribal
			 management plan
					(A)In
			 generalThe Fort Belknap Indian Community may withdraw any
			 portion of amounts in the Fund on approval by the Secretary of a tribal
			 management plan in accordance with the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.).
					(B)RequirementsIn
			 addition to the requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan of the
			 Fort Belknap Indian Community under subparagraph (A) shall require that the
			 Fort Belknap Indian Community spend any amounts withdrawn from the Fund in
			 accordance with the purposes of this Act.
					(C)EnforcementThe
			 Secretary may take such judicial and administrative actions as the Secretary
			 determines to be necessary—
						(i)to
			 enforce the tribal management plan of the Fort Belknap Indian Community;
			 and
						(ii)to
			 ensure that amounts withdrawn from the Fund under the plan are used in
			 accordance with this Act and the Compact.
						(D)LiabilityThe
			 Secretary and the Secretary of the Treasury shall not be liable for the
			 expenditure or investment of amounts withdrawn from a Fund by the Fort Belknap
			 Indian Community under this subsection.
					(2)Expenditure
			 plan
					(A)In
			 generalThe Fort Belknap Indian Community shall submit to the
			 Secretary for approval an expenditure plan for any portion of the amounts made
			 available under this section that the Fort Belknap Indian Community does not
			 withdraw to carry out this Act.
					(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, amounts remaining in the Funds will be used.
					(C)ApprovalThe
			 Secretary shall approve an expenditure plan submitted under subparagraph (A) if
			 the Secretary determines that the plan is reasonable and in accordance with
			 this Act and the Compact.
					(3)Return of funds
			 to treasuryIf the Compact or the approval by this Act of the
			 Compact becomes void under section 4(c)(3), all unexpended funds made available
			 to carry out this Act (including all interest earned on the funds) shall revert
			 to the general fund of the Treasury not later than 1 year after the date on
			 which the Compact becomes void.
				(g)Annual
			 reportFor each Fund, the Fort Belknap Indian Community shall
			 submit to the Secretary an annual report that describes all expenditures from
			 the Fund during the preceding year.
			(h)No per capita
			 paymentsNo principal or interest amount in any account
			 established by this Act shall be distributed to any member of the Fort Belknap
			 Indian Community on a per capita basis.
			(i)Peoples creek
			 reservoirTo contribute to the cost of design and construction of
			 the Peoples Creek Reservoir, the Secretary shall request that the State pay to
			 the general fund of the Treasury $5,000,000, to be deposited to the credit of
			 the Fund established by subsection (c)(1).
			(j)Authorization
			 of appropriations
				(1)Fort Belknap
			 Indian Community Tribal Land and Water, Rehabilitation, Modernization, and
			 Expansion account
					(A)Mandatory
			 appropriationsOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall deposit in the Fort Belknap
			 Indian Community Tribal Land and Water, Rehabilitation, Modernization, and
			 Expansion account $134,478,400, adjusted to reflect changes since May 1, 2013,
			 in construction cost indices applicable to the types of construction involved
			 in the activities described in subsection (c)(1).
					(B)Authorization
			 of appropriationsIn addition to amounts made available under
			 subparagraph (A), there is authorized to be appropriated for deposit in the
			 Fort Belknap Indian Community Tribal Land and Water, Rehabilitation,
			 Modernization, and Expansion account $105,661,600, adjusted to reflect changes
			 since May 1, 2013, in construction cost indices applicable to the types of
			 construction involved in the activities described in subsection (c)(1).
					(2)Belknap Indian
			 Community Water Resources and Water Rights Administration, Operation, and
			 Maintenance account
					(A)Mandatory
			 appropriationsOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall deposit in the Belknap Indian
			 Community Water Resources and Water Rights Administration, Operation, and
			 Maintenance account $31,186,500, adjusted to reflect changes since May 1, 2013,
			 in construction cost indices applicable to the types of construction involved
			 in the activities described in subsection (c)(2).
					(B)Authorization
			 of appropriationsIn addition to amounts made available under
			 subparagraph (A), there is authorized to be appropriated for deposit in the
			 Belknap Indian Community Water Resources and Water Rights Administration,
			 Operation, and Maintenance account $29,963,500, adjusted to reflect changes
			 since May 1, 2013, in construction cost indices applicable to the types of
			 construction involved in the activities described in subsection (c)(2).
					(3)Fort Belknap
			 Indian Community Tribal Economic Development account
					(A)Mandatory
			 appropriationsOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall deposit in the Fort Belknap
			 Indian Community Tribal Economic Development account $55,187,000, adjusted to
			 reflect changes since May 1, 2013, in construction cost indices applicable to
			 the types of construction involved in the activities described in subsection
			 (c)(3).
					(B)Authorization
			 of appropriationsIn addition to amounts made available under
			 subparagraph (A), there is authorized to be appropriated for deposit in the
			 Fort Belknap Indian Community Tribal Economic Development account $45,153,000,
			 adjusted to reflect changes since May 1, 2013, in construction cost indices
			 applicable to the types of construction involved in the activities described in
			 subsection (c)(3).
					(4)Fort Belknap
			 Indian Community Water and Wastewater Rehabilitation and Expansion
			 account
					(A)Mandatory
			 appropriationsOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall deposit in the Fort Belknap
			 Indian Community Water and Wastewater Rehabilitation and Expansion account
			 $69,036,800, adjusted to reflect changes since May 1, 2013, in construction
			 cost indices applicable to the types of construction involved in the activities
			 described in subsection (c)(4).
					(B)Authorization
			 of appropriationsIn addition to amounts made available under
			 subparagraph (A), there is authorized to be appropriated for deposit in the
			 Fort Belknap Indian Community Water and Wastewater Rehabilitation and Expansion
			 account $54,243,200, adjusted to reflect changes since May 1, 2013, in
			 construction cost indices applicable to the types of construction involved in
			 the activities described in subsection (c)(4).
					(5)Montana
			 Mitigation FundThere is authorized to be appropriated to the
			 State for the establishment of the Montana Mitigation Fund $21,000,000 for
			 fiscal year 2014.
				(6)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Commissioner to carry out improvement activities under this Act $1,100,000 for
			 fiscal year 2014.
				(k)RestrictionAny
			 amounts made available under this section shall be nonreimbursable.
			12.Miscellaneous
			 provisions
			(a)Elimination of
			 debts or liens against allotments of the fort belknap indian community
			 membersThe Secretary shall cancel and eliminate all debts or
			 liens against the allotments of land held by the Fort Belknap Indian Community
			 and the members of the Fort Belknap Indian Community due to construction
			 assessments, annual operation and maintenance charges, and any other charge
			 that may have been levied relating to irrigation projects of the Department of
			 the Interior for the Fort Belknap Indian Community.
			(b)ApplicabilityNothing
			 in this Act—
				(1)affects the
			 authority of the Fort Belknap Indian Community to enforce the laws of the Fort
			 Belknap Indian Community with respect to environmental protections;
				(2)affects, alters,
			 or amends Federal law (including regulations), including—
					(A)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.);
					(B)Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(C)Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.); and
					(D)the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.);
					(3)affects the
			 authority of the United States to take actions acting as trustee for any other
			 Indian tribe or allottee of any other Indian tribe;
				(4)confers
			 jurisdiction on any State court—
					(A)to interpret
			 Federal law regarding health, safety, or the environment;
					(B)to determine the
			 duties of the United States or other parties pursuant to Federal law regarding
			 health, safety, or the environment; or
					(C)to conduct
			 judicial review of a Federal agency action; or
					(5)waives any claim
			 of a member of the Fort Belknap Indian Community that does not derive from a
			 right of the Fort Belknap Indian Community.
				(c)Waiver of
			 sovereign immunity by the united statesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.
			(d)Execution of
			 compactThe execution of the Compact by the Secretary under
			 section 4(b) shall not constitute a major Federal action under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(e)Environmental
			 complianceIn carrying out the Compact, the Secretary shall
			 comply with—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
				(3)all other
			 applicable environmental laws (including regulations).
				(f)Additional
			 fundingNothing in this Act prohibits the Fort Belknap Indian
			 Community from seeking—
				(1)additional funds
			 for tribal programs or purposes; or
				(2)funding from the
			 United States or the State based on the status of the Fort Belknap Indian
			 Community as an Indian tribe.
				(g)Rights under
			 state lawExcept as provided in section 1 of article III of the
			 Compact (relating to the closing of certain water basins in the State to new
			 appropriations in accordance with the laws of the State), nothing in this Act
			 or the Compact precludes the acquisition or exercise of a Right Arising Under
			 State Law (as defined in section 6 of article II of the Compact) to the use of
			 water by the Fort Belknap Indian Community, or a member or allottee of the Fort
			 Belknap Indian Community, outside the Reservation by—
				(1)purchase of the
			 right; or
				(2)submitting to the
			 State an application in accordance with State law.
				(h)Objections in
			 montana water courtNothing in this Act or the Compact prohibits
			 the Fort Belknap Indian Community, a member of the Fort Belknap Indian
			 Community, an allottee, or the United States in any capacity from objecting to
			 any claim to a water right filed in any general stream adjudication in the
			 Montana Water Court.
			(i)Interference
			 with tribal water rightsNothing in this Act or the Compact
			 prevents the Fort Belknap Indian Community, a member of the Fort Belknap Indian
			 Community, an allottee, or the United States on behalf of the Fort Belknap
			 Indian Community, a member of the Fort Belknap Indian Community, or an allottee
			 from filing in a court of competent jurisdiction an action to prevent any
			 Person or Party (as defined in sections 29 and 30 of article II of the Compact)
			 from interfering with the enjoyment of the tribal water rights of—
				(1)the Fort Belknap
			 Indian Community;
				(2)a member of the
			 Fort Belknap Indian Community; or
				(3)an
			 allottee.
				(j)Water storage
			 and importationNothing in this Act or the Compact prevents the
			 Fort Belknap Indian Community from participating in any project to import water
			 to, or improve storage in, the Milk River Basin.
			(k)Environmental
			 protection
				(1)Definition of
			 little rocky mountainsIn this subsection, the term Little
			 Rocky Mountains means the mountains that—
					(A)form the southern
			 boundary of the Reservation; and
					(B)are sacred and
			 culturally significant to the Fort Belknap Indian Community.
					(2)ProtectionNothing
			 in the Compact or this Act limits—
					(A)the authority of
			 the United States, the State, or the Fort Belknap Indian Community to enforce
			 any Federal, State, or tribal law (including common law) relating to the
			 protection of the environment; or
					(B)any claim of the
			 Fort Belknap Indian Community, a member of the Fort Belknap Indian Community,
			 or an allottee, or of the United States on behalf of the Fort Belknap Indian
			 Community, a member of the Fort Belknap Indian Community, or an allottee,
			 for—
						(i)damage to water
			 quality caused by mining activities in the Little Rocky Mountains; or
						(ii)depletion in
			 surface flows or groundwater on the southern end of the Reservation.
						(l)No precedent
			 establishedNothing in this Act establishes any precedent
			 for—
				(1)the litigation of
			 reserved water rights; or
				(2)the
			 interpretation or administration of any compact between the United States and
			 the State or any other State.
				(m)Eligibility for
			 other federal servicesNo payment made or benefit provided
			 pursuant to this Act shall result in the reduction or denial of any Federal
			 service or program to any Indian tribe, or to any member of an Indian tribe, to
			 which the Indian tribe or member of the Indian tribe is entitled to, or
			 eligible for, because of—
				(1)the status of the
			 Indian tribe as a federally recognized Indian tribe; or
				(2)the status of an
			 individual as an Indian.
				(n)Leases of
			 allotted land
				(1)Definition of
			 eligible lessorIn this subsection, the term eligible
			 lessor means—
					(A)the Fort Belknap
			 Indian Community; and
					(B)a tribal farming
			 enterprise or irrigation district approved by the Fort Belknap Community
			 Council.
					(2)ProgramAn
			 eligible lessor may enter into a lease or other agreement for the development
			 of the Fort Belknap Indian Irrigation Project or any other irrigation project
			 on the Reservation in the Milk River and Peoples Creek Basins.
				(3)Approval
					(A)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may approve a lease or agreement of an eligible lessor of individually owned
			 allotted land held in trust or restricted status by the United States for the
			 Fort Belknap Indian Community if the Secretary determines that—
						(i)the
			 owners of a majority of the undivided interest in the trust or restricted land
			 consent to the lease or agreement; and
						(ii)approving the
			 lease or agreement is in the best interest of the owners of the trust or
			 restricted land.
						(B)EffectOn
			 approval by the Secretary under subparagraph (A), a lease or agreement shall be
			 binding, to the same extent as if all owners of the trust or restricted land
			 involved had consented to the lease or agreement, on—
						(i)each owner of an
			 undivided interest in the trust or restricted land subject to the lease or
			 agreement (including any interest owned by an Indian tribe); and
						(ii)each other party
			 to the lease or agreement.
						(4)Distribution of
			 proceedsThe proceeds derived from a lease or agreement approved
			 by the Secretary under paragraph (3) shall be distributed to each owner of land
			 subject to the lease or agreement, in proportion to the interest owned by the
			 owner.
				(5)Execution of
			 lease or agreement by secretaryThe Secretary may execute a lease
			 or agreement that affects individually owned trust or restricted land on behalf
			 of an owner of the land if—
					(A)the owner
			 is—
						(i)a
			 member of an Indian tribe; and
						(ii)deceased;
			 and
						(B)(i)the heirs to, or
			 devisees of, the interest of the owner have not been determined; or
						(ii)the heirs or devisees referred to
			 in clause (i) have been determined, but 1 or more of the heirs or devisees
			 cannot be located.
						(6)Reserved
			 rights-of-way
					(A)In
			 generalThe United States, acting as trustee for the Fort Belknap
			 Indian Community, shall reserve from the individually owned allotted land
			 rights-of-way on that land for irrigation purposes carried out under this Act
			 and according to the Tribal Water Code.
					(B)UseThe
			 rights-of-way retained under subparagraph (A) shall be granted to a tribal
			 farming enterprise or irrigation district if the tribal farming enterprise or
			 irrigation district is—
						(i)formed for the
			 purpose of irrigation or drainage; and
						(ii)approved by the
			 Fort Belknap Community Council.
						(C)Compensation
			 for rights-of-way on individually owned allotted landsThe Fort
			 Belknap Indian Community shall pay just compensation, including severance
			 damages, to the individual owners of allotted land from which rights-of-way are
			 reserved under this paragraph, except that the compensation shall not apply to
			 any lease entered into under this section.
					(7)Public auction
			 or advertised sale not required
					(A)In
			 generalIt shall not be a requirement for the approval or
			 execution of a lease or agreement under this subsection that the lease or
			 agreement be offered for sale through a public auction or advertised
			 sale.
					(B)Effect on other
			 lawTo the extent provided under subparagraph (A), the Act of
			 March 3, 1909 (35 Stat. 781, chapter 263) shall not apply to this
			 subsection.
					(o)Water transport
			 obligation
				(1)In
			 generalThe Secretary, acting through the Bureau of Indian
			 Affairs and Bureau of Reclamation, shall provide assistance with—
					(A)the planning,
			 design, and construction of—
						(i)the
			 Fort Belknap water supply infrastructure; and
						(ii)the Fort Belknap
			 Indian Irrigation Rehabilitation Project;
						(B)the restoration
			 of historic irrigation projects within the boundaries of the Reservation;
			 and
					(C)any environmental
			 compliance activities necessary in the development and construction of a
			 project under this Act.
					(2)Authorization
			 of studies
					(A)In
			 generalThe Secretary, acting through the Bureau of Indian
			 Affairs and the Bureau of Reclamation, in consultation with the Fort Belknap
			 Indian Community and the State, shall carry out 1 or more studies—
						(i)to
			 determine the feasibility and design of a water supply and wastewater treatment
			 system for the Fort Belknap Indian Community; and
						(ii)to
			 determine the environmental impact and ensure environmental compliance in the
			 development and construction of projects under this Act if the projects are
			 associated with, affected by, or located within the same river basin as a
			 Federal reclamation project that is in existence on the date of enactment of
			 this Act.
						(B)Cooperative
			 agreement with the State and the Fort Belknap Indian
			 communityThe Secretary may enter into 1 or more cooperative
			 agreements with the State and the Fort Belknap Indian Community to carry out
			 any study described in subparagraph (A) if the Secretary determines that the 1
			 or more cooperative agreements would be cost-effective and efficient.
					(C)Reclamation
			 lawsNo activity carried out under this Act shall be considered
			 to be a supplemental, additional, or new benefit under the reclamation laws,
			 including the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.).
					(p)Conflict of
			 provisionsIf any provision of this Act conflicts with a
			 provision of the Compact, the provision of this Act shall prevail.
			13.AntideficiencyThe United States shall not be liable for
			 any failure to carry out any obligation or activity authorized by this Act
			 (including any obligation or activity under the Compact) if adequate
			 appropriations are not provided expressly by Congress to carry out the purposes
			 of this Act in—
			(1)the Reclamation Water Settlements Fund
			 established under section 10501 of the Omnibus Public Land Management Act of
			 2009 (43 U.S.C. 407); or
			(2)the Emergency Fund for Indian Safety and
			 Health established by section 601(a) of the Tom Lantos and Henry J. Hyde United
			 States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008 (25 U.S.C. 443c(a)).
			
